(Slip Opinion)

House Committees’ Authority to
Investigate for Impeachment
The House of Representatives must expressly authorize a committee to conduct an
impeachment investigation and to use compulsory process in that investigation before
the committee may compel the production of documents or testimony in support of the
House’s power of impeachment.
The House had not authorized an impeachment investigation in connection with
impeachment-related subpoenas issued by House committees before October 31, 2019,
and the subpoenas therefore had no compulsory effect.
The House’s adoption of Resolution 660 on October 31, 2019, did not alter the legal
status of those subpoenas, because the resolution did not ratify or otherwise address
their terms.
January 19, 2020

MEMORANDUM OPINION FOR THE COUNSEL TO THE PRESIDENT
On September 24, 2019, Speaker of the House Nancy Pelosi “announc[ed]” at a press conference that “the House of Representatives is
moving forward with an official impeachment inquiry” into the President’s actions and that she was “directing . . . six Committees to proceed
with” several previously pending “investigations under that umbrella of
impeachment inquiry.” 1 Shortly thereafter, the House Committee on
Foreign Affairs issued a subpoena directing the Secretary of State to
produce a series of documents related to the recent conduct of diplomacy
between the United States and Ukraine. See Subpoena of the Committee
on Foreign Affairs (Sept. 27, 2019). In an accompanying letter, three
committee chairmen stated that their committees jointly sought these
documents, not in connection with legislative oversight, but “[p]ursuant to
the House of Representatives’ impeachment inquiry.” 2 In the following
days, the committees issued subpoenas to the Acting White House Chief
1 Nancy Pelosi, Speaker of the House, Press Release: Pelosi Remarks Announcing
Impeachment Inquiry (Sept. 24, 2019), www.speaker.gov/newsroom/92419-0 (“Pelosi
Press Release”).
2 Letter for Michael R. Pompeo, Secretary of State, from Eliot L. Engel, Chairman,
Committee on Foreign Affairs, U.S. House of Representatives, Adam Schiff, Chairman,
Permanent Select Committee on Intelligence, U.S. House of Representatives, and Elijah
E. Cummings, Chairman, Committee on Oversight & Reform, U.S. House of Representatives at 1 (Sept. 27, 2019) (“Three Chairmen’s Letter”).

1

Opinions of the Office of Legal Counsel in Volume 44

of Staff, the Secretary of Defense, the Secretary of Energy, and several
others within the Executive Branch.
Upon the issuance of these subpoenas, you asked whether these committees could compel the production of documents and testimony in
furtherance of an asserted impeachment inquiry. We advised that the
committees lacked such authority because, at the time the subpoenas were
issued, the House had not adopted any resolution authorizing the committees to conduct an impeachment inquiry. The Constitution vests the “sole
Power of Impeachment” in the House of Representatives. U.S. Const.
art. I, § 2, cl. 5. For precisely that reason, the House itself must authorize
an impeachment inquiry, as it has done in virtually every prior impeachment investigation in our Nation’s history, including every one involving
a President. A congressional committee’s “right to exact testimony and to
call for the production of documents” is limited by the “controlling charter” the committee has received from the House. United States v. Rumely,
345 U.S. 41, 44 (1953). Yet the House, by its rules, has authorized its
committees to issue subpoenas only for matters within their legislative
jurisdiction. Accordingly, no committee may undertake the momentous
move from legislative oversight to impeachment without a delegation by
the full House of such authority.
We are not the first to reach this conclusion. This was the position of
the House in the impeachments of Presidents Nixon and Clinton. In the
case of President Nixon, following a preliminary inquiry, the House
adopted a formal resolution as a “necessary step” to confer the “investigative powers” of the House “to their full extent” upon the Judiciary Committee. 120 Cong. Rec. 2350–51 (1974) (statement of Rep. Rodino); see
H.R. Res. 803, 93d Cong. (1974). As the House Parliamentarian explained, it had been “considered necessary for the House to specifically
vest the Committee on the Judiciary with the investigatory and subpena
power to conduct the impeachment investigation.” 3 Lewis Deschler,
Deschler’s Precedents of the United States House of Representatives ch.
14, § 15.2, at 2172 (1994) (Parliamentarian’s Note). 3 The House followed
the same course in the impeachment of President Clinton. After reviewing
the Independent Counsel’s referral, the Judiciary Committee “decided that
it must receive authorization from the full House before proceeding on
3 Although volume 3 of Deschler’s Precedents was published in 1979, our citations of
Deschler’s Precedents use the continuously paginated version that is available at www.
govinfo.gov/collection/precedents-of-the-house.

2

House Committees’ Authority to Investigate for Impeachment

any further course of action.” H.R. Rep. No. 105-795, at 24 (1998). The
House again adopted a resolution authorizing the committee to issue
compulsory process in support of an impeachment investigation. See H.R.
Res. 581, 105th Cong. (1998). As Representative John Conyers summarized in 2016: “According to parliamentarians of the House past and
present, the impeachment process does not begin until the House actually
votes to authorize [a] Committee to investigate the charges.” 4
In marked contrast with these historical precedents, in the weeks after
the Speaker’s announcement, House committees issued subpoenas without
any House vote authorizing them to exercise the House’s authority under
the Impeachment Clause. The three committees justified the subpoenas
based upon the Rules of the House, which authorize subpoenas for matters
within a committee’s jurisdiction. But the Rules assign only “legislative
jurisdiction[]” and “oversight responsibilities” to the committees. H.R.
Rules, 116th Cong., Rule X, cl. 1 (Jan. 11, 2019) (“Committees and their
legislative jurisdictions”), cl. 2 (“General oversight responsibilities”); see
also H.R. Rule X, cls. 3(m), 11. The House’s legislative power is distinct
from its impeachment power. Compare U.S. Const. art. I, § 1, with id. art.
I, § 2, cl. 5. Although committees had that same delegation during the
Clinton impeachment and a materially similar one during the Nixon
impeachment, the House determined on both occasions that the Judiciary
Committee required a resolution to investigate. Speaker Pelosi purported
to direct the committees to conduct an “official impeachment inquiry,”
but the House Rules do not give the Speaker any authority to delegate
investigative power. The committees thus had no delegation authorizing
them to issue subpoenas pursuant to the House’s impeachment power.
In the face of objections to the validity of the committee subpoenas that
were expressed by the Administration, by ranking minority members in
the House, and by many Senators, among others, on October 31, 2019, the
House adopted Resolution 660, which “directed” six committees “to
continue their ongoing investigations” as part of the “existing House of
Representatives inquiry into whether sufficient grounds exist” to impeach
President Trump. H.R. Res. 660, 116th Cong. § 1 (2019). Resolution
660’s direction, however, was entirely prospective. The resolution did not
purport to ratify any previously issued subpoenas or even make any men-

4 Impeachment Articles Referred on John Koskinen (Part III): Hearing Before the H.
Comm. on the Judiciary, 114th Cong. 3 (2016).

3

Opinions of the Office of Legal Counsel in Volume 44

tion of them. Accordingly, the pre-October 31 subpoenas, which had not
been authorized by the House, continued to lack compulsory force. 5
I.
Since the start of the 116th Congress, some members of Congress have
proposed that the House investigate and impeach President Trump. On
January 3, 2019, the first day of the new Congress, Representative Brad
Sherman introduced a resolution to impeach “Donald John Trump, President of the United States, for high crimes and misdemeanors.” H.R. Res.
13, 116th Cong. (2019). The Sherman resolution called for impeachment
based upon the President’s firing of the Director of the Federal Bureau of
Investigation, James Comey. See id. Consistent with settled practice, the
resolution was referred to the Judiciary Committee. See H.R. Doc. No.
115-177, Jefferson’s Manual § 605, at 324 (2019).
The Judiciary Committee did not act on the Sherman resolution, but it
soon began an oversight investigation into related subjects that were also
the focus of a Department of Justice investigation by Special Counsel
Robert S. Mueller, III. On March 4, 2019, the committee served document
requests on the White House and 80 other agencies, entities, and individuals, “unveil[ing] an investigation . . . into the alleged obstruction of justice, public corruption, and other abuses of power by President Trump, his
associates, and members of his Administration.” 6 Those document requests did not mention impeachment.
After the Special Counsel finished his investigation, the Judiciary
Committee demanded his investigative files, describing its request as an
This opinion memorializes the advice we gave about subpoenas issued before October 31. We separately addressed some subpoenas issued after that date. See, e.g., Letter
for Pat A. Cipollone, Counsel to the President, from Steven A. Engel, Assistant Attorney
General, Office of Legal Counsel (Nov. 7, 2019) (subpoena to Mick Mulvaney); Letter for
Pat A. Cipollone, Counsel to the President, from Steven A. Engel, Assistant Attorney
General, Office of Legal Counsel (Nov. 3, 2019) (subpoena to John Eisenberg); Exclusion
of Agency Counsel from Congressional Depositions in the Impeachment Context, 43 Op.
O.L.C. __ (Nov. 1, 2019).
6 U.S. House of Representatives Committee on the Judiciary, Press Release: House
Judiciary Committee Unveils Investigation into Threats Against the Rule of Law (Mar. 4,
2019), judiciary.house.gov/news/press-releases/house-judiciary-committee-unveilsinvestigation-threats-against-rule-law; see also Letter for the White House, c/o Pat
Cipollone, from Jerrold Nadler, Chairman, Committee on the Judiciary, U.S. House of
Representatives (Mar. 4, 2019).
5

4

House Committees’ Authority to Investigate for Impeachment

exercise of legislative oversight authority. See Letter for William P. Barr,
Attorney General, from Jerrold Nadler, Chairman, Committee on the
Judiciary, U.S. House of Representatives at 3 (May 3, 2019) (asserting
that “[t]he Committee has ample jurisdiction under House Rule X(l ) to
conduct oversight of the Department [of Justice], undertake necessary
investigations, and consider legislation regarding the federal obstruction
of justice statutes, campaign-related crimes, and special counsel investigations, among other things”). The committee’s subsequent letters and
public statements likewise described its inquiry as serving a “legislative
purpose.” E.g., Letter for Pat Cipollone, White House Counsel, from
Jerrold Nadler, Chairman, Committee on the Judiciary, U.S. House of
Representatives at 3–6 (May 16, 2019) (describing the “legislative purpose of the Committee’s investigation” (capitalization altered)).
Over time, the Judiciary Committee expanded the description of its investigation to claim that it was considering impeachment. The committee
first mentioned impeachment in a May 8, 2019 report recommending that
the Attorney General be held in contempt of Congress. In a section entitled “Authority and Legislative Purpose,” the committee stated that one
purpose of the inquiry was to determine “whether to approve articles of
impeachment with respect to the President or any other Administration
official.” H.R. Rep. No. 116-105, at 12, 13 (2019). 7
The committee formally claimed to be investigating impeachment when
it petitioned the U.S. District Court for the District of Columbia to release
grand-jury information related to the Special Counsel’s investigation. See
Application at 1–2, In re Application of the Comm. on the Judiciary, U.S.

7 On June 11, 2019, the full House adopted Resolution 430. Its first two clauses authorized the Judiciary Committee to file a lawsuit to enforce subpoenas against Attorney
General William Barr and former White House Counsel Donald McGahn and purported to
authorize the Bipartisan Legal Advisory Group to approve future litigation. See H.R. Res.
430, 116th Cong. (2019). The next clause of the resolution then stated that, “in connection
with any judicial proceeding brought under the first or second resolving clauses, the chair
of any standing or permanent select committee exercising authority thereunder has any
and all necessary authority under Article I of the Constitution.” Id. The resolution did not
mention “impeachment” and, by its terms, authorized actions only in connection with the
litigation authorized “under the first or second resolving clauses.” On the same day that
the House adopted Resolution 430, Speaker Pelosi stated that the House’s Democratic
caucus was “not even close” to an impeachment inquiry. Rep. Nancy Pelosi (D-CA)
Continues Resisting Impeachment Inquiry, CNN (June 11, 2019), transcripts.cnn.com/
TRANSCRIPTS/1906/11/cnr.04.html.

5

Opinions of the Office of Legal Counsel in Volume 44

House of Reps., No. 19-gj-48 (D.D.C. July 26, 2019); see also Memorandum for Members of the Committee on the Judiciary from Jerrold Nadler,
Chairman, Re: Lessons from the Mueller Report, Part III: “Constitutional
Processes for Addressing Presidential Misconduct” at 3 (July 11, 2019)
(advising that the Committee would seek documents and testimony “to
determine whether the Committee should recommend articles of impeachment against the President or any other Article I remedies, and if so,
in what form”). 8 The committee advanced the same contention when
asking the district court to compel testimony before the committee by
former White House Counsel Donald McGahn. See Compl. for Declaratory and Injunctive Relief ¶ 1, Comm. on the Judiciary, U.S. House of Reps.
v. McGahn, No. 19-cv-2379 (D.D.C. Aug. 7, 2019) (contending that the
Judiciary Committee was “now determining whether to recommend
articles of impeachment against the President based on the obstructive
conduct described by the Special Counsel”).
In connection with this litigation, Chairman Nadler described the committee as conducting “formal impeachment proceedings.” David Priess &
Margaret Taylor, What if the House Held Impeachment Proceedings and
Nobody Noticed?, Lawfare (Aug. 12, 2019), www.lawfareblog.com/whatif-house-held-impeachment-proceedings-and-nobody-noticed (chronicling
the evolution in Chairman Nadler’s descriptions of the investigation).
Those assertions coincided with media reports that Chairman Nadler had
privately asked Speaker Pelosi to support the opening of an impeachment
inquiry. See, e.g., Andrew Desiderio, Nadler: ‘This is Formal Impeachment Proceedings,’ Politico (Aug. 8, 2019), www.politico.com/story/
2019/08/08/nadler-this-is-formal-impeachment-proceedings-1454360
(noting that Nadler “has privately pushed Speaker Nancy Pelosi to support
a formal inquiry of whether to remove the president from office”). On
September 12, the Judiciary Committee approved a resolution describing
its investigation as an impeachment inquiry and adopting certain procedures for the investigation. See Resolution for Investigative Procedures
Offered by Chairman Jerrold Nadler, H. Comm. on the Judiciary, 116th

While the House has delegated to the Bipartisan Legal Advisory Group the ability to
“articulate[] the institutional position of ” the House, it has done so only for purposes of
“litigation matters.” H.R. Rule II, cl. 8(b). Therefore, neither the group, nor the House
counsel implementing that group’s directions, could assert the House’s authority in
connection with an impeachment investigation, which is not a litigation matter.
8

6

House Committees’ Authority to Investigate for Impeachment

Cong. (Sept. 12, 2019), docs.house.gov/meetings/JU/JU00/20190912/
109921/BILLS-116pih-ResolutionforInvestigativeProcedures.pdf.
Speaker Pelosi did not endorse the Judiciary Committee’s characterization of its investigation during the summer of 2019. But she later purported to announce a formal impeachment inquiry in connection with a separate matter arising out of a complaint filed with the Inspector General of
the Intelligence Community. The complaint, cast in the form of an unsigned letter to the congressional intelligence committees, alleged that, in
a July 25, 2019 telephone call, the President sought to pressure Ukrainian
President Volodymyr Zelenskyy to investigate the prior activities of one
of the President’s potential political rivals. See Letter for Richard Burr,
Chairman, Select Committee on Intelligence, U.S. Senate, and Adam
Schiff, Chairman, Permanent Select Committee on Intelligence, U.S.
House of Representatives at 2–3 (Aug. 12, 2019). After the Inspector
General reported the existence of the complaint to the intelligence committees, the President declassified the official record of the July 25 telephone call and the complaint, and they were publicly released on September 25 and 26, respectively.
On September 24, the day before the release of the call record, Speaker
Pelosi “announc[ed]” that “the House of Representatives is moving forward with an official impeachment inquiry” and that she was “direct[ing]
. . . six [c]ommittees to proceed with their investigations under that umbrella of impeachment inquiry.” Pelosi Press Release, supra note 1. In an
October 8, 2019 court hearing, the House’s General Counsel invoked the
Speaker’s announcement as purportedly conclusive proof that the House
had opened an impeachment inquiry. Tr. of Mot. Hrg. at 23, In re Application of the Comm. on the Judiciary (“We are in an impeachment inquiry, an impeachment investigation, a formal impeachment investigation
because the House says it is. The speaker of the House has specifically
said that it is.”).
On September 27, Chairman Engel of the Foreign Affairs Committee
issued a subpoena to Secretary of State Pompeo “[p]ursuant to the House
of Representatives’ impeachment inquiry.” Three Chairmen’s Letter,
supra note 2, at 1. That subpoena was the first to rely on the newly proclaimed “impeachment inquiry.” A number of subpoenas followed, each
of which was accompanied by a letter signed by the chairmen of three
committees (Foreign Affairs, Oversight and Reform, and the Permanent
Select Committee on Intelligence (“HPSCI”)). Although the September 27
letter mentioned only the “impeachment inquiry” as a basis for the ac7

Opinions of the Office of Legal Counsel in Volume 44

companying subpoena, subsequent letters claimed that other subpoenas
were issued both “[p]ursuant to the House of Representatives’ impeachment inquiry” and “in exercise of ” the committees’ “oversight and legislative jurisdiction.” 9
Following service of these subpoenas, you and other officials within the
Executive Branch requested our advice with respect to the obligations of
the subpoenas’ recipients. We advised that the subpoenas were invalid
because, among other reasons, the committees lacked the authority to
conduct the purported inquiry and, with respect to several testimonial
subpoenas, the committees impermissibly sought to exclude agency
counsel from scheduled depositions. In reliance upon that advice, you and
other responsible officials directed employees within their respective
departments and agencies not to provide the documents and testimony
requested under those subpoenas.
On October 8, 2019, you sent a letter to Speaker Pelosi and the three
chairmen advising them that their purported impeachment inquiry was
“constitutionally invalid” because the House had not authorized it. 10 The
House Minority Leader, Kevin McCarthy, and the Ranking Member of the
Judiciary Committee, Doug Collins, had already made the same objec-

9 E.g., Letter for John Michael Mulvaney, Acting Chief of Staff to the President, from
Elijah E. Cummings, Chairman, Committee on Oversight & Reform, U.S. House of
Representatives, Adam B. Schiff, Chairman, Permanent Select Committee on Intelligence,
U.S. House of Representatives, and Eliot L. Engel, Chairman, Committee on Foreign
Affairs, U.S. House of Representatives at 1 (Oct. 4, 2019); Letter for Mark T. Esper,
Secretary of Defense, from Adam B. Schiff, Chairman, Permanent Select Committee on
Intelligence, U.S. House of Representatives, Eliot L. Engel, Chairman, Committee on
Foreign Affairs, U.S. House of Representatives, and Elijah E. Cummings, Chairman,
Committee on Oversight & Reform, U.S. House of Representatives at 1 (Oct. 7, 2019);
Letter for Gordon Sondland, U.S. Ambassador to the European Union, from Adam B.
Schiff, Chairman, Permanent Select Committee on Intelligence, U.S. House of Representatives, Elijah E. Cummings, Chairman, Committee on Oversight & Reform, U.S. House
of Representatives, and Eliot L. Engel, Chairman, Committee on Foreign Affairs, U.S.
House of Representatives at 1 (Oct. 8, 2019); Letter for James Richard “Rick” Perry,
Secretary of Energy, from Eliot L. Engel, Chairman, Committee on Foreign Affairs, U.S.
House of Representatives, Adam B. Schiff, Chairman, Permanent Select Committee on
Intelligence, U.S. House of Representatives, and Elijah E. Cummings, Chairman, Committee on Oversight & Reform, U.S. House of Representatives at 1 (Oct. 10, 2019).
10 Letter for Nancy Pelosi, Speaker, U.S. House of Representatives, et al., from Pat A.
Cipollone, Counsel to the President at 2–3 (Oct. 8, 2019).

8

House Committees’ Authority to Investigate for Impeachment

tion. 11 Senator Lindsey Graham introduced a resolution in the Senate, cosponsored by 49 other Senators, which objected to the House’s impeachment process because it had not been authorized by the full House and did
not provide the President with the procedural protections enjoyed in past
impeachment inquiries. S. Res. 378, 116th Cong. (2019).
On October 25, 2019, the U.S. District Court for the District of Columbia granted the Judiciary Committee’s request for grand-jury information
from the Special Counsel’s investigation, holding that the committee
was conducting an impeachment inquiry that was “preliminar[y] to . . . a
judicial proceeding,” for purposes of the exception to grand-jury secrecy
in Rule 6(e)(3)(E)(i) of the Federal Rules of Criminal Procedure. See In re
Application of the Comm. on the Judiciary, U.S. House of Reps., No. 19gj-48, 2019 WL 5485221 (D.D.C. Oct. 25, 2019), stay granted, No. 195288 (D.C. Cir. Oct. 29, 2019), argued (D.C. Cir. Jan. 3, 2020). In so
holding, the court concluded that the House need not adopt a resolution
before a committee may begin an impeachment inquiry. Id. at *26–28. As
we discuss below, the district court’s analysis of this point relied on a
misreading of the historical record.
Faced with continuing objections from the Administration and members of Congress to the validity of the impeachment-related subpoenas,
the House decided to take a formal vote to authorize the impeachment
inquiry. See Letter for Democratic Members of the House from Nancy
Pelosi, Speaker of the House (Oct. 28, 2019). On October 31, the House
adopted a resolution “direct[ing]” several committees “to continue their
ongoing investigations as part of the existing House of Representatives
inquiry into whether sufficient grounds exist for the House of Representatives to exercise its Constitutional power to impeach Donald John Trump,
President of the United States of America.” Resolution 660, § 1. The
resolution also adopted special procedures for impeachment proceedings
before HPSCI and the Judiciary Committee.

See Letter for Nancy Pelosi, Speaker, U.S. House of Representatives, from Kevin
McCarthy, Republican Leader, U.S. House of Representatives at 1 & n.1 (Oct. 3, 2019);
Mem. Amicus Curiae of Ranking Member Doug Collins in Support of Denial at 5–21, In
re Application of the Comm. on the Judiciary (D.D.C. Oct. 3, 2019).
11

9

Opinions of the Office of Legal Counsel in Volume 44

II.
The Constitution vests in the House of Representatives a share of Congress’s legislative power and, separately, “the sole Power of Impeachment.” U.S. Const. art. I, § 1; id. art. I, § 2, cl. 5. Both the legislative
power and the impeachment power include an implied authority to investigate, including by means of compulsory process. But those investigative
powers are not interchangeable. The House has broadly delegated to
committees its power to investigate for legislative purposes, but it has
held impeachment authority more closely, granting authority to conduct
particular impeachment investigations only as the need has arisen. The
House has followed that approach from the very first impeachment inquiry through dozens more that have followed over the past 200 years,
including every inquiry involving a President.
In so doing, the House has recognized the fundamental difference between a legislative oversight investigation and an impeachment investigation. The House does more than simply pick a label when it “debate[s]
and decide[s] when it wishes to shift from legislating to impeaching” and
to authorize a committee to take responsibility for “the grave and weighty
process of impeachment.” Trump v. Mazars USA, LLP, 940 F.3d 710, 737,
738 (D.C. Cir. 2019), cert. granted, No. 19-715 (Dec. 13, 2019); see also
id. at 757 (Rao, J., dissenting) (recognizing that “the Constitution forces
the House to take accountability for its actions when investigating the
President’s misconduct”). Because a legislative investigation seeks “information respecting the conditions which the legislation is intended to
affect or change,” McGrain v. Daugherty, 273 U.S. 135, 175 (1927),
“legislative judgments normally depend more on the predicted consequences of proposed legislative actions and their political acceptability,
than on precise reconstruction of past events,” Senate Select Comm. on
Presidential Campaign Activities v. Nixon, 498 F.2d 725, 732 (D.C. Cir.
1974) (en banc). By contrast, an impeachment inquiry must evaluate
whether a civil officer did, or did not, commit treason, bribery, or another
high crime or misdemeanor, U.S. Const. art. II, § 4, and it is more likely
than a legislative oversight investigation to call for the reconstruction of
past events.
Thus, the House has traditionally marked the shift to an impeachment
inquiry by adopting a resolution that authorizes a committee to investigate
through court-like procedures differing significantly from those used in
routine oversight. See, e.g., Jefferson’s Manual § 606, at 324 (recognizing
10

House Committees’ Authority to Investigate for Impeachment

that, in modern practice, “the sentiment of committees has been in favor
of permitting the accused to explain, present witnesses, cross-examine,
and be represented by counsel” (citations omitted)); see also Cong. Research Serv., R45983, Congressional Access to Information in an Impeachment Investigation 15 (Oct. 25, 2019) (“[D]uring both the Nixon
and Clinton impeachment investigations, the House Judiciary Committee
adopted resolutions affording the President and his counsel the right to
respond to evidence gathered by the committee, raise objections to testimony, and cross-examine witnesses[.]”).12 A House resolution authorizing
the opening of an impeachment inquiry plays a highly significant role in
directing the scope and nature of the constitutional inquest that follows.
Such a resolution does not just reflect traditional practice. It is a constitutionally required step before a committee may exercise compulsory
process in aid of the House’s “sole Power of Impeachment.” U.S. Const.
art. I, § 2, cl. 5. In this Part, we explain the basis for this conclusion. First,
we address the constitutional distinction between the House’s power to
investigate for legislative purposes and for impeachment purposes. We
next explain why an impeachment inquiry must be authorized by the
House itself. Finally, we review the historical record, which confirms,
across dozens of examples, that the House must specifically authorize
The House Judiciary Committee permitted President Nixon’s counsel to submit and
respond to evidence, to request to call witnesses, to attend hearings and examinations, to
object to the examination of witnesses and the admissibility of testimony, and to question
witnesses. See H.R. Rep. No. 93-1305, at 8–9 (1974); 3 Deschler’s Precedents ch. 14,
§ 6.5, at 2045–47. Later, President Clinton and his counsel were similarly “invited to
attend all executive session and open committee hearings,” at which they were permitted
to “cross examine witnesses,” “make objections regarding the pertinency of evidence,”
“suggest that the Committee receive additional evidence,” and “respond to the evidence
adduced by the Committee.” H.R. Rep. No. 105-795, at 25–26; see also 18 Deschler’s
Precedents app. at 549 (2013) (noting that, during the Clinton impeachment investigation,
the House made a “deliberate attempt to mirror [the] documented precedents and proceedings” of the Nixon investigation). In a departure from the Nixon and Clinton precedents,
the House committees did not provide President Trump with any right to attend, participate in, or cross-examine witnesses in connection with the impeachment-related depositions conducted by the three committees before October 31. Resolution 660 similarly did
not provide any such rights with respect to any of the public hearings conducted by
HPSCI, limiting the President’s opportunity to participate to the Judiciary Committee,
which did not itself participate in developing the investigative record upon which the
articles of impeachment were premised. See H.R. Res. 660, 116th Cong. § 4(a); 165 Cong.
Rec. E1357 (daily ed. Oct. 29, 2019) (“Impeachment Inquiry Procedures in the Committee on the Judiciary”).
12

11

Opinions of the Office of Legal Counsel in Volume 44

committees to conduct impeachment investigations and to issue compulsory process.
A.
The Constitution vests several different powers in the House of Representatives. As one half of Congress, the House shares with the Senate
the “legislative Powers” granted in the Constitution (U.S. Const. art. I,
§ 1), which include the ability to pass bills (id. art. I, § 7, cl. 2) and to
override presidential vetoes (id. art. I, § 7, cl. 3) in the process of enacting
laws pursuant to Congress’s enumerated legislative powers (e.g., id. art. I,
§ 8), including the power to appropriate federal funds (id. art. I, § 9, cl. 7).
But the House has other, non-legislative powers. It is, for instance, “the
Judge of the Elections, Returns and Qualifications of its own Members.”
Id. art. I, § 5, cl. 1. And it has “the sole Power of Impeachment.” Id. art. I,
§ 2, cl. 5.
The House and Senate do not act in a legislative role in connection with
impeachment. The Constitution vests the House with the authority to
accuse civil officers of “Treason, Bribery, or other high Crimes and
Misdemeanors” that warrant removal and disqualification from office.
U.S. Const. art. I, § 2, cl. 5; id. art. I, § 3, cl. 7; id. art. II, § 4. As Alexander Hamilton explained, the members of the House act as “the inquisitors
for the nation.” The Federalist No. 65, at 440 (Jacob E. Cooke ed., 1961).
And Senators, in turn, act “in their judicial character as a court for the
trial of impeachments.” Id. at 439; see also The Federalist No. 66, at 445–
46 (defending the “partial intermixture” in the impeachment context of
usually separated powers as “not only proper, but necessary to the mutual
defense of the several members of the government, against each other”;
noting that dividing “the right of accusing” from “the right of judging”
between “the two branches of the legislature . . . avoids the inconvenience
of making the same persons both accusers and judges”). The House’s
impeachment authority differs fundamentally in character from its legislative power.
With respect to both its legislative and its impeachment powers, the
House has corresponding powers of investigation, which enable it to
collect the information necessary for the exercise of those powers. The
Supreme Court has explained that “[t]he power of inquiry—with process
to enforce it—is an essential and appropriate auxiliary to the legislative
function.” McGrain, 273 U.S. at 174. Thus, in the legislative context,
12

House Committees’ Authority to Investigate for Impeachment

the House’s investigative power “encompasses inquiries concerning the
administration of existing laws as well as proposed or possibly needed
statutes.” Watkins v. United States, 354 U.S. 178, 187 (1957); see also
Scope of Congressional Oversight and Investigative Power with Respect
to the Executive Branch, 9 Op. O.L.C. 60, 60 (1985) (“Congress may
conduct investigations in order to obtain facts pertinent to possible legislation and in order to evaluate the effectiveness of current laws.”). The
Court has further recognized that the House also has implied powers to
investigate in support of its other powers, including its power of impeachment. See, e.g., Kilbourn v. Thompson, 103 U.S. 168, 190 (1880);
see also In re Request for Access to Grand Jury Materials, 833 F.2d 1438,
1445 (11th Cir. 1987) (the House “holds investigative powers that are
ancillary to its impeachment power”); Mazars USA, 940 F.3d at 749 (Rao,
J., dissenting) (“The House . . . has a separate power to investigate pursuant to impeachment[.]”).
Because the House has different investigative powers, establishing
which authority has been delegated has often been necessary in the course
of determining the scope of a committee’s authority to compel witnesses
and testimony. In addressing the scope of the House’s investigative powers, all three branches of the federal government have recognized the
constitutional distinction between a legislative investigation and an impeachment inquiry.
1.
We begin with the federal courts. In Kilbourn, the Supreme Court held
that a House committee could not investigate a bankrupt company indebted to the United States because its request exceeded the scope of the
legislative power. According to the Court, the committee had employed
investigative power to promote the United States’ interests as a creditor,
rather than for any valid legislative purpose. See 103 U.S. at 192–95. At
the same time, the Court conceded that “the whole aspect of the case
would have been changed” if “any purpose had been avowed to impeach
the [S]ecretary” of the Navy for mishandling the debts of the United
States. Id. at 193. But, after reviewing the resolution authorizing the
actions of the committee, the Court confirmed that the House had not
authorized any impeachment inquiry. Id.
In a similar vein, the D.C. Circuit distinguished the needs of the House
Judiciary Committee, which was conducting an impeachment inquiry into
13

Opinions of the Office of Legal Counsel in Volume 44

the actions of President Nixon, from those of the Senate Select Committee
on Presidential Campaign Activities, whose investigation was premised
upon legislative oversight. See Senate Select Comm., 498 F.2d at 732. The
court recognized that the impeachment investigation was rooted in “an
express constitutional source” and that the House committee’s investigative needs differed in kind from the Senate committee’s oversight needs.
Id. In finding that the Senate committee had not demonstrated that President Nixon’s audiotapes were “critical to the performance of its legislative functions,” the court recognized “a clear difference between Congress’s legislative tasks and the responsibility of a grand jury, or any
institution engaged in like functions,” such as the House Judiciary Committee, which had “begun an inquiry into presidential impeachment.” Id.
(emphases added).
More recently, the D.C. Circuit acknowledged this same distinction in
Mazars USA. As the majority opinion explained, “the Constitution has left
to Congress the judgment whether to commence the impeachment process” and to decide whether the conduct in question is “better addressed
through oversight and legislation than impeachment.” 940 F.3d at 739.
Judge Rao’s dissent also recognized the distinction between a legislative
oversight investigation and an impeachment inquiry. See id. at 757 (“The
Framers established a mechanism for Congress to hold even the highest
officials accountable, but also required the House to take responsibility
for invoking this power.”). Judge Rao disagreed with the majority insofar
as she understood Congress’s impeachment power to be the sole means
for investigating past misconduct by impeachable officers. But both the
majority and the dissent agreed with the fundamental proposition that the
Constitution distinguishes between investigations pursuant to the House’s
impeachment authority and those that serve its legislative authority (including oversight).
2.
The Executive Branch similarly has long distinguished between investigations for legislative and for impeachment purposes. In 1796, the
House “[r]esolved” that President Washington “be requested to lay before
th[e] House a copy of the instructions” given to John Jay in preparation
for his negotiation of a peace settlement with Great Britain. 5 Annals of
Cong. 759–62 (1796). Washington refused to comply because the Constitution contemplates that only the Senate, not the House, must consent to
14

House Committees’ Authority to Investigate for Impeachment

a treaty. See id. at 760–61. “It d[id] not occur” to Washington “that the
inspection of the papers asked for, c[ould] be relative to any purpose
under the cognizance of the House of Representatives, except that of an
impeachment.” Id. at 760 (emphasis added). Because the House’s “resolution ha[d] not expressed” any purpose of pursuing impeachment, Washington concluded that “a just regard to the constitution . . . forb[ade] a
compliance with [the House’s] request” for documents. Id. at 760, 762.
In 1832, President Jackson drew the same line. A select committee of
the House had requested that the Secretary of War “furnish[]” it “with
a copy” of an unratified 1830 treaty with the Chickasaw Tribe and “the
journal of the commissioners” who negotiated it. H.R. Rep. No. 22-488,
at 1 (1832). The Secretary conferred with Jackson, who refused to comply
with the committee’s request on the same ground cited by President
Washington: he “d[id] not perceive that a copy of any part of the incomplete and unratified treaty of 1830, c[ould] be ‘relative to any purpose
under the cognizance of the House of Representatives, except that of an
impeachment, which the resolution has not expressed.’” Id. at 14 (reprinting Letter for Charles A. Wickliffe, Chairman, Committee on Public
Lands, U.S. House of Representatives, from Lewis Cass, Secretary of War
(Mar. 2, 1832)).
In 1846, another House select committee requested that President Polk
account for diplomatic expenditures made in previous administrations by
Secretary of State Daniel Webster. Polk refused to disclose information
but “cheerfully admitted” that the House may have been entitled to such
information if it had “institute[d] an [impeachment] inquiry into the
matter.” Cong. Globe, 29th Cong., 1st Sess. 698 (1846). 13 Notably, he
In denying the congressional request before him, President Polk suggested, in the
equivalent of dictum, that, during an impeachment inquiry, “all the archives and papers of
the Executive departments, public or private, would be subject to the inspection and
control of a committee of their body.” Cong. Globe, 29th Cong., 1st Sess. 698 (1846).
That statement, however, dramatically understates the degree to which executive privilege
remains available during an impeachment investigation to protect confidentiality interests
necessary to preserve the essential functions of the Executive Branch. See Exclusion of
Agency Counsel from Congressional Depositions in the Impeachment Context, 43 Op.
O.L.C. __, at *3 & n.1 (Nov. 1, 2019). In a prior opinion, this Office viewed Polk as
acknowledging the continued availability of executive privilege, because we read Polk’s
preceding sentence as “indicat[ing]” that, even in the impeachment context, “the Executive branch ‘would adopt all wise precautions to prevent the exposure of all such matters
the publication of which might injuriously affect the public interest, except so far as
13

15

Opinions of the Office of Legal Counsel in Volume 44

took this position even though some members of Congress had suggested
that evidence about the expenditures could support an impeachment of
Webster. 14 In these and other instances, the Executive Branch has consistently drawn a distinction between the power of legislative oversight and
the power of impeachment. See Mazars USA, 940 F.3d at 761–64 (Rao, J.,
dissenting) (discussing examples from the Buchanan, Grant, Cleveland,
Theodore Roosevelt, and Coolidge Administrations).
3.
House members, too, have consistently recognized the difference between a legislative oversight investigation and an impeachment investigation. See Alissa M. Dolan et al., Cong. Research Serv., RL30240, Congressional Oversight Manual 25 (Dec. 19, 2014) (“A committee’s inquiry
must have a legislative purpose or be conducted pursuant to some other
constitutional power of Congress, such as the authority . . . to . . . conduct
impeachment proceedings.” (emphases added)); Cong. Research Serv.,
Congressional Access to Information in an Impeachment Investigation
at 1 (distinguishing between “legislative investigation[s]” and “[m]uch
more rare[]” “impeachment investigation[s]”).
For instance, in 1793, when debating the House’s jurisdiction to investigate Secretary of the Treasury Alexander Hamilton, some members
argued that the House could not adopt a resolution of investigation into
Hamilton’s conduct without adopting the “solemnities and guards” of an
impeachment inquiry. See, e.g., 3 Annals of Cong. 903 (1793) (statement
of Rep. Smith); id. at 947–48 (statement of Rep. Boudinot) (distinguishing between the House’s “Legislative capacity” and its role as “the grand
inquest of the Nation”); see also Mazars USA, 940 F.3d at 758 (Rao, J.,
dissenting) (discussing the episode). In 1796, when the House debated
this might be necessary to accomplish the great ends of public justice.’” Memorandum
for Elliot Richardson, Attorney General, from Robert G. Dixon, Jr., Assistant Attorney
General, Office of Legal Counsel, Re: Presidential Immunity from Coercive Congressional Demands for Information at 22–23 (July 24, 1973) (quoting Polk’s letter).
14 See, e.g., Cong. Globe, 29th Cong., 1st Sess. 636 (1846) (statement of Rep. Ingersoll) (“Whether . . . [Webster’s] offences will be deemed impeachable misdemeanors in
office, conviction for which might remove him from the Senate, and disqualify him to
hold any office of honor, trust, or profit, under the United States, will remain to be
considered.”); Todd Garvey, The Webster and Ingersoll Investigations, in Morton Rosenberg, The Constitution Project, When Congress Comes Calling 289 (2017).

16

House Committees’ Authority to Investigate for Impeachment

whether to request the President’s instructions for negotiating the Jay
Treaty, Representative Murray concluded that the House could not meddle in treatymaking, but acknowledged that “the subject would be presented under an aspect very different” if the resolution’s supporters had
“stated the object for which they called for the papers to be an impeachment.” 5 Annals of Cong. 429–30 (1796).
Similarly, in 1846, a House select committee agreed with President
Polk’s decision not to turn over requested information regarding State
Department expenditures where the House did not act “with a view to an
impeachment.” H.R. Rep. No. 29-684, at 4 (1846) (noting that four of the
committee’s five members “entirely concur with the President of the
United States” in deciding not to “communicate or make [the requested
documents] public, except with a view to an impeachment” and that “[n]o
dissent from the views of that message was expressed by the House”); see
also Mazars USA, 940 F.3d at 761 (Rao, J., dissenting). To take another
example, in 1879, the House Judiciary Committee distinguished “[i]nvestigations looking to the impeachment of public officers” from “an
ordinary investigation for legislative purposes.” H.R. Rep. No. 45-141,
at 2 (1879).
Most significantly, during the impeachments of Presidents Nixon and
Clinton, the House Judiciary Committee determined that the House must
provide express authorization before any committee may exercise compulsory powers in an impeachment investigation. See infra Part II.C.1.
Thus, members of the House, like the other branches of government, have
squarely recognized the distinction between congressional investigations
for impeachment purposes and those for legislative purposes.
B.
Although the House of Representatives has “the sole Power of Impeachment,” U.S. Const. art. I, § 2, cl. 5 (emphasis added), the associated
power to conduct an investigation for impeachment purposes may, like the
House’s other investigative powers, be delegated. The full House may
make such a delegation by adopting a resolution in exercise of its authority to determine the rules for its proceedings, see id. art. I, § 5, cl. 2, and
each House has broad discretion in determining the conduct of its own
proceedings. See, e.g., NLRB v. Noel Canning, 573 U.S. 513, 551–52
(2014); United States v. Ballin, 144 U.S. 1, 5 (1892); see also 1 Deschler’s Precedents ch. 5, § 4, at 305−06. But the House must actually exer17

Opinions of the Office of Legal Counsel in Volume 44

cise its discretion by making that judgment in the first instance, and its
resolution sets the terms of a committee’s authority. See United States v.
Rumely, 345 U.S. 41, 44 (1953). No committee may exercise the House’s
investigative powers in the absence of such a delegation.
As the Supreme Court has explained in the context of legislative oversight, “[t]he theory of a committee inquiry is that the committee members
are serving as the representatives of the parent assembly in collecting
information for a legislative purpose” and, in such circumstances, committees “are endowed with the full power of the Congress to compel
testimony.” Watkins, 354 U.S. at 200–01. The same is true for impeachment investigations. 15 Thus, Hamilton recognized, the impeachment
power involves a trust of such “delicacy and magnitude” that it “deeply
concerns the political reputation and existence of every man engaged in
the administration of public affairs.” The Federalist No. 65, at 440. The
Founders foresaw that an impeachment effort would “[i]n many cases . . .
connect itself with the pre-existing factions” and “inlist all their animosities, partialities, influence and interest on one side, or on the other.” Id. at
439. As a result, they placed the solemn authority to initiate an impeachment in “the representatives of the nation themselves.” Id. at 440. In order
to entrust one of its committees to investigate for purposes of impeachment, the full House must “spell out that group’s jurisdiction and purpose.” Watkins, 354 U.S. at 201. Otherwise, a House committee con-

When the House first considered impeachment in 1796, Attorney General Charles
Lee advised that, “before an impeachment is sent to the Senate, witnesses must be examined, in solemn form, respecting the charges, before a committee of the House of Representatives, to be appointed for that purpose.” Letter for the House of Representatives from
Charles Lee, Attorney General, Re: Inquiry into the Official Conduct of a Judge of the
Supreme Court of the Northwestern Territory (May 9, 1796), reprinted in 1 Am. State
Papers: Misc. 151 (Walter Lowrie & Walter S. Franklin eds., 1834). Because the charges
of misconduct concerned the actions of George Turner, a territorial judge, and the witnesses were located in far-away St. Clair County (modern-day Illinois), Lee suggested
that the “most solemn” mode of prosecution, an impeachment trial before the Senate,
would be “very inconvenient, if not entirely impracticable.” Id. Lee informed the House
that President Washington had directed the territorial governor to arrange for a criminal
prosecution before the territorial court. See id. The House committee considering the
petition about Turner agreed with Lee’s suggestion and recommended that the House take
no further action. See Inquiry into the Official Conduct of a Judge of the Supreme Court
of the Northwestern Territory (Feb. 27, 1797), reprinted in 1 Am. State Papers: Misc. at
157.
15

18

House Committees’ Authority to Investigate for Impeachment

trolled by such a faction could launch open-ended and untethered investigations without the sanction of a majority of the House.
Because a committee may exercise the House’s investigative powers
only when authorized, the committee’s actions must be within the scope
of a resolution delegating authority from the House to the committee. As
the D.C. Circuit recently explained, “it matters not whether the Constitution would give Congress authority to issue a subpoena if Congress has
given the issuing committee no such authority.” Mazars USA, 940 F.3d at
722; see Dolan, Congressional Oversight Manual at 24 (“Committees of
Congress only have the power to inquire into matters within the scope of
the authority delegated to them by their parent body.”). In evaluating a
committee’s authority, the House’s resolution “is the controlling charter
of the committee’s powers,” and, therefore, the committee’s “right to
exact testimony and to call for the production of documents must be found
in this language.” Rumely, 345 U.S. at 44; see also Watkins, 354 U.S. at
201 (“Those instructions are embodied in the authorizing resolution. That
document is the committee’s charter.”); id. at 206 (“Plainly [the House’s]
committees are restricted to the missions delegated to them . . . . No
witness can be compelled to make disclosures on matters outside that
area.”); Exxon Corp. v. FTC, 589 F.2d 582, 592 (D.C. Cir. 1978) (“To
issue a valid subpoena, . . . a committee or subcommittee must conform
strictly to the resolution establishing its investigatory powers[.]”); United
States v. Lamont, 18 F.R.D. 27, 32 (S.D.N.Y. 1955) (Weinfeld, J.) (“No
committee of either the House or Senate, and no Senator and no Representative, is free on its or his own to conduct investigations unless authorized. Thus it must appear that Congress empowered the Committee to act,
and further that at the time the witness allegedly defied its authority the
Committee was acting within the power granted to it.”). While a committee may study some matters without exercising the investigative powers of
the House, a committee’s authority to compel the production of documents and testimony depends entirely upon the jurisdiction provided by
the terms of the House’s delegation.
In Watkins, the Supreme Court relied upon those principles to set aside
a conviction for contempt of Congress because of the authorizing resolution’s vagueness. The uncertain scope of the House’s delegation impermissibly created “a wide gulf between the responsibility for the use of
investigative power and the actual exercise of that power.” 354 U.S. at
205. If the House wished to authorize the exercise of its investigative
power, then it needed to take responsibility for the use of that power,
19

Opinions of the Office of Legal Counsel in Volume 44

because a congressional subpoena, issued with the threat of a criminal
contempt citation, necessarily placed “constitutional liberties” in “danger.” Id.
The concerns expressed by the Court in Watkins apply with equal, if
not greater, force when considering the authority of a House committee to
compel the production of documents in connection with investigating
impeachment. As John Labovitz, a House impeachment attorney during
the Nixon investigation, explained: “[I]mpeachment investigations, because they involve extraordinary power and (at least where the president
is being investigated) may have extraordinary consequences, are not to be
undertaken in the same manner as run-of-the-mill legislative investigations. The initiation of a presidential impeachment inquiry should itself
require a deliberate decision by the House.” John R. Labovitz, Presidential Impeachment 184 (1978). Because a committee possesses only the
authorities that have been delegated to it, a committee may not use compulsory process to investigate impeachment without the formal authorization of the House.
C.
Historical practice confirms that the House must authorize an impeachment inquiry. See, e.g., Zivotofsky v. Kerry, 135 S. Ct. 2076, 2091
(2015) (recognizing that “[i]n separation-of-powers cases,” the Court has
placed “significant weight” on “accepted understandings and practice”);
Noel Canning, 573 U.S. at 514 (same). The House has expressly authorized every impeachment investigation of a President, including by identifying the investigative committee and authorizing the use of compulsory
process. The same thing has been true for nearly all impeachment investigations of other executive officials and judges. While committees have
sometimes studied a proposed impeachment resolution or reviewed available information without conducting a formal investigation, in nearly
every case in which the committee resorted to compulsory process, the
House expressly authorized the impeachment investigation. That practice
was foreseen as early as 1796. When Washington asked his Cabinet for
opinions about how to respond to the House’s request for the papers
associated with the Jay Treaty, the Secretary of the Treasury, Oliver
Wolcott Jr., explained that “the House of Representatives has no right to
demand papers” outside its legislative function “[e]xcept when an Impeachment is proposed & a formal enquiry instituted.” Letter for George
20

House Committees’ Authority to Investigate for Impeachment

Washington from Oliver Wolcott Jr. (Mar. 26, 1796), reprinted in 19 The
Papers of George Washington: Presidential Series 611–12 (David R.
Hoth ed., 2016) (emphasis added).
From the very first impeachment, the House has recognized that a
committee would require a delegation to conduct an impeachment inquiry.
In 1797, when House members considered whether a letter contained
evidence of criminal misconduct by Senator William Blount, they sought
to confirm Blount’s handwriting but concluded that the Committee of the
Whole did not have the power of taking evidence. See 7 Annals of Cong.
456–58 (1797); 3 Asher C. Hinds, Hinds’ Precedents of the House of
Representatives of the United States § 2294, at 644–45 (1907). Thus, the
committee “rose,” and the House itself took testimony. 3 Hinds’ Precedents § 2294, at 646. Two days later, the House appointed a select committee to “prepare and report articles of impeachment” and vested in that
committee the “power to send for persons, papers, and records.” 7 Annals
of Cong. at 463–64, 466; 3 Hinds’ Precedents § 2297, at 648. 16 As we
discuss in this section, we have identified dozens of other instances where
the House, in addition to referring proposed articles of impeachment,
authorized formal impeachment investigations.
Against this weighty historical record, which involves nearly 100 authorized impeachment investigations, the outliers are few and far between. 17 In 1879, it appears that a House committee, which was expressly
authorized to conduct an oversight investigation into the administration of
the U.S. consulate in Shanghai, ultimately investigated and recommended
that the former consul-general and former vice consul-general be impeached. In addition, between 1986 and 1989, the Judiciary Committee
considered the impeachment of three federal judges who had been criminally prosecuted (two of whom had been convicted). The Judiciary Committee pursued impeachment before there had been any House vote, and
issued subpoenas in two of those inquiries. Since then, however, the
Judiciary Committee reaffirmed during the impeachment of President
After the House impeached Senator Blount, the Senate voted to dismiss the charges
on the ground that a Senator is not a civil officer subject to impeachment. See 3 Hinds’
Precedents § 2318, at 678–80.
17 A 2007 overview concluded that “[t]here have been approximately 94 identifiable
impeachment-related inquiries conducted by Congress[.]” H.R. Doc. No. 109-153, at 115
(2007). Since 2007, two more judges have been impeached following authorized investigations.
16

21

Opinions of the Office of Legal Counsel in Volume 44

Clinton that, in order to conduct an impeachment investigation, it needed
an express delegation of investigative authority from the House. And in
all subsequent cases the House has hewed to the well-established practice
of authorizing each impeachment investigation.
The U.S. District Court for the District of Columbia recently reviewed
a handful of historical examples and concluded that House committees
may conduct impeachment investigations without a vote of the full House.
See In re Application of the Comm. on the Judiciary, 2019 WL 5485221,
at *26–28. Yet, as the discussion below confirms, the district court misread the lessons of history. 18 The district court treated the House Judiciary
Committee’s preliminary inquiries in the Clinton and Nixon impeachments as investigations, without recognizing that, in both cases, the committee determined that a full House vote was necessary before it could
issue subpoenas. The district court also treated the 1980s judicial inquiries
as if they represented a rule of practice, rather than a marked deviation
from the dozens of occasions where the House recognized the need to
adopt a formal resolution to delegate its investigative authority. As our
survey below confirms, the historical practice with respect to Presidents,
other executive officers, and judges is consistent with the structure of our
Constitution, which requires the House, as the “sole” holder of impeachment power, to authorize any impeachment investigation that a committee
may conduct on its behalf.

The district court’s erroneous conclusions rested upon the arguments offered by the
House Judiciary Committee, which relied principally upon the judicial outliers from the
1980s, a misunderstanding of the Nixon impeachment inquiry, and a misreading of the
committee’s subpoena power under the House Rules. See Application at 33−34, In re
Application of the Comm. on the Judiciary (D.D.C. July 26, 2019); Reply of the Committee on the Judiciary, U.S. House of Representatives, in Support of Its Application for an
Order Authorizing the Release of Certain Grand Jury Materials, at 16 n.19, In re Application of the Comm. on the Judiciary (D.D.C. Sept. 30, 2019). HPSCI and the Judiciary
Committee later reiterated these arguments in their reports, each contending that executive branch officials had “obstructed” the House’s impeachment inquiry by declining to
comply with the pre-October 31 impeachment-related subpoenas. H.R. Rep. No. 116-335,
at 168–72, 175–77 (2019); H.R. Rep. No. 116-346, at 10, 13–16 (2019). But those reports
asserted that the pre-October 31 subpoenas were authorized because the committees
misunderstood the historical practice concerning the House’s impeachment inquiries (as
we discuss in Part II.C) and they misread the committees’ subpoena authority under the
House Rules (as we discuss in Part III.A).
18

22

House Committees’ Authority to Investigate for Impeachment

1.
While many Presidents have been the subject of less-formal demands
for impeachment, at least eleven have faced resolutions introduced in the
House for the purpose of initiating impeachment proceedings. 19 In some
cases, the House formally voted to reject opening a presidential impeachment investigation. In 1843, the House rejected a resolution calling for an
investigation into the impeachment of President Tyler. See Cong. Globe,
27th Cong., 3d Sess. 144−46 (1843). In 1932, the House voted by a wide
margin to table a similar resolution introduced against President Hoover.
See 76 Cong. Rec. 399–402 (1932). In many other cases, the House simply referred impeachment resolutions to the Judiciary Committee, which
took no further action before the end of the Congress. But, in three instances before President Trump, the House moved forward with investigating the impeachment of a President. 20 Each of those presidential impeachments advanced to the investigative stage only after the House
See, e.g., Cong. Globe, 27th Cong., 3d Sess. 144, 146 (1843) (John Tyler); Cong.
Globe, 39th Cong., 2d Sess. 320 (1867) (Andrew Johnson); 28 Cong. Rec. 5627, 5650
(1896) (Grover Cleveland); 76 Cong. Rec. 399–402 (1932) (Herbert Hoover); H.R. Res.
607, 82d Cong. (1952) (Harry Truman); H.R. Res. 625, 93d Cong. (1973) (Richard
Nixon); H.R. Res. 370, 98th Cong. (1983) (Ronald Reagan); H.R. Res. 34, 102d Cong.
(1991) (George H.W. Bush); H.R. Res. 525, 105th Cong. (1998) (Bill Clinton); H.R. Res.
1258, 110th Cong. (2008) (George W. Bush); H.R. Res. 13, 106th Cong. (2019) (Donald
Trump).
20 In 1860, the House authorized an investigation into the actions of President Buchanan, but that investigation was not styled as an impeachment investigation. See Cong.
Globe, 36th Cong., 1st Sess. 997–98 (1860) (resolution establishing a committee of five
members to “investigat[e] whether the President of the United States, or any other officer
of the government, ha[d], by money, patronage, or other improper means, sought to
influence the action of Congress” or “by combination or otherwise, . . . attempted to
prevent or defeat, the execution of any law”). It appears to have been understood by the
committee as an oversight investigation. See H.R. Rep. No. 36-648, at 1–28 (1860).
Buchanan in fact objected to the House’s use of its legislative jurisdiction to circumvent
the protections traditionally provided in connection with impeachment. See Message
for the U.S. House of Representatives from James Buchanan (June 22, 1860), reprinted in
5 A Compilation of the Messages and Papers of the Presidents 625 (James D. Richardson
ed., 1897) (objecting that if the House suspects presidential misconduct, it should “transfer the question from [its] legislative to [its] accusatory jurisdiction, and take care that in
all the preliminary judicial proceedings preparatory to the vote of articles of impeachment
the accused should enjoy the benefit of cross-examining the witnesses and all the other
safeguards with which the Constitution surrounds every American citizen”); see also
Mazars USA, 940 F.3d at 762 (Rao, J., dissenting) (discussing the episode).
19

23

Opinions of the Office of Legal Counsel in Volume 44

adopted a resolution expressly authorizing a committee to conduct the
investigation. In no case did the committee use compulsory process until
the House had expressly authorized the impeachment investigation.
The impeachment investigation of President Andrew Johnson. On
January 7, 1867, the House adopted a resolution authorizing the “Committee on the Judiciary” to “inquire into the official conduct of Andrew
Johnson . . . and to report to this House whether, in their opinion,” the
President “has been guilty of any act, or has conspired with others to do
acts, which, in contemplation of the Constitution, are high crimes or
misdemeanors.” Cong. Globe, 39th Cong., 2d Sess. 320–21 (1867); see
also 3 Hinds’ Precedents § 2400, at 824. The resolution conferred upon
the committee the “power to send for persons and papers and to administer the customary oath to witnesses.” Cong. Globe, 39th Cong., 2d Sess.
320 (1867). The House referred a second resolution to the Judiciary
Committee on February 4, 1867. Id. at 991; 3 Hinds’ Precedents § 2400,
at 824. 21 Shortly before that Congress expired, the committee reported
that it had seen “sufficient testimony . . . to justify and demand a further
prosecution of the investigation.” H.R. Rep. No. 39-31, at 2 (1867). On
March 7, 1867, the House in the new Congress adopted a resolution that
authorized the committee “to continue the investigation authorized” in the
January 7 resolution and to “send for persons and papers” and administer
oaths. Cong. Globe, 40th Cong., 1st Sess. 18, 25 (1867); 3 Hinds’ Precedents § 2401, at 825–26. The committee recommended articles of impeachment, but the House rejected those articles on December 7, 1867.
See Cong. Globe, 40th Cong., 2d Sess. 67–68 (1867). In early 1868,
however, the House adopted resolutions authorizing another investigation,
with compulsory powers, by the Committee on Reconstruction and transferred to that committee the evidence from the Judiciary Committee’s
21 The district court’s recent decision in In re Application of the Committee on the Judiciary misreads Hinds’ Precedents to suggest that the House Judiciary Committee (which
the court called “HJC”) began investigating President Johnson’s impeachment without
any authorizing resolution. According to the district court, “a resolution ‘authoriz[ing]’
HJC ‘to inquire into the official conduct of Andrew Johnson’ was passed after HJC ‘was
already considering the subject.’” 2019 WL 5485221, at *27 (quoting 3 Hinds’ Precedents § 2400, at 824). In fact, the committee was “already considering the subject” at the
time of the February 4 resolution described in the quoted sentence because, as explained
in the text above, the House had previously adopted a separate resolution authorizing
an impeachment investigation. See Cong. Globe, 39th Cong., 2d Sess. 320–21 (1867);
3 Hinds’ Precedents § 2400, at 824.

24

House Committees’ Authority to Investigate for Impeachment

earlier investigation. See Cong. Globe, 40th Cong., 2d Sess. 784–85, 1087
(1868); 3 Hinds’ Precedents § 2408, at 845.
On February 21, 1868, the impeachment effort received new impetus
when Johnson removed the Secretary of War without the Senate’s approval, contrary to the terms of the Tenure of Office Act, which Johnson
(correctly) held to be an unconstitutional limit on his authority. See
Cong. Globe, 40th Cong., 2d Sess. 1326–27 (1868); 3 Hinds’ Precedents
§ 2408–09, at 845–47; see also Myers v. United States, 272 U.S. 52, 176
(1926) (finding that provision of the Tenure of Office Act “was invalid”).
That day, the Committee on Reconstruction reported an impeachment
resolution to the House, which was debated on February 22 and passed on
February 24. Cong. Globe, 40th Cong., 2d Sess. 1400 (1868); 3 Hinds’
Precedents §§ 2409–12, at 846–51.
The impeachment investigation of President Nixon. Although many
resolutions were introduced in support of President Nixon’s impeachment
earlier in 1973, the House’s formal impeachment inquiry arose in the
months following the “Saturday Night Massacre,” during which President
Nixon caused the termination of Special Prosecutor Archibald Cox at the
cost of the resignations of his Attorney General and Deputy Attorney
General. See Letter Directing the Acting Attorney General to Discharge
the Director of the Office of Watergate Special Prosecution Force (Oct.
20, 1973), Pub. Papers of Pres. Richard Nixon 891 (1973). Immediately
thereafter, House members introduced resolutions calling either for the
President’s impeachment or for the opening of an investigation. 22 The
Speaker of the House referred the resolutions calling for an investigation
to the Rules Committee and those calling for impeachment to the Judiciary Committee. See Office of Legal Counsel, U.S. Dep’t of Justice, Legal
Aspects of Impeachment: An Overview at 40 (Feb. 1974) (“Legal Aspects
of Impeachment ”); 3 Deschler’s Precedents ch. 14, § 5, at 2020.
Following the referrals, the Judiciary Committee “beg[a]n an inquiry
into whether President Nixon ha[d] committed any offenses that could
lead to impeachment,” an exercise that the committee considered “preliminary.” Richard L. Madden, Democrats Agree on House Inquiry into Nixon’s
Acts, N.Y. Times, Oct. 23, 1973, at 1. The committee started collecting
publicly available materials, and Chairman Peter Rodino Jr. stated that he
22 See, e.g., H.R. Res. 625, 631, 635, and 638, 93d Cong. (1973) (impeachment); H.R.
Res. 626, 627, 628, 636, and 637, 93d Cong. (1973) (Judiciary Committee or subcommittee investigation).

25

Opinions of the Office of Legal Counsel in Volume 44

would “set up a separate committee staff to ‘collate’ investigative files
from Senate and House committees that have examined a variety of
charges against the Nixon Administration.” James M. Naughton, Rodino
Vows Fair Impeachment Inquiry, N.Y. Times, Oct. 30, 1973, at 32.
Although the committee “adopted a resolution permitting Mr. Rodino
to issue subpoenas without the consent of the full committee,” James M.
Naughton, House Panel Starts Inquiry on Impeachment Question, N.Y.
Times, Oct. 31, 1973, at 1, no subpoenas were ever issued under that
purported authority. Instead, the committee “delayed acting” on the impeachment resolutions. James M. Naughton, House Unit Looks to Impeachment, N.Y. Times, Dec. 2, 1973, at 54. By late December, the committee had hired a specialized impeachment staff. A Hard-Working Legal
Adviser: John Michael Doar, N.Y. Times, Dec. 21, 1973, at 20. The staff
continued “‘wading through the mass of material already made public,’”
and the committee’s members began considering “the areas in which the
inquiry should go.” Bill Kovach, Vote on Subpoena Could Test House
on Impeachment, N.Y. Times, Jan. 8, 1974, at 14; see also Staff of the
H. Comm. on the Judiciary, 93d Cong., Rep. on Work of the Impeachment
Inquiry Staff as of February 5, 1974, at 2–3 (1974) (noting that the staff
was “first collecting and sifting the evidence available in the public domain,” then “marshaling and digesting the evidence available through
various governmental investigations”). By January 1974, the committee’s
actions had consisted of digesting publicly available documents and prior
impeachment precedents. That was consistent with the committee’s “only
mandate,” which was to “study more than a dozen impeachment resolutions submitted” in 1973. James M. Naughton, Impeachment Panel Seeks
House Mandate for Inquiry, N.Y. Times, Jan. 25, 1974, at 1.
In January, the committee determined that a formal investigation was
necessary, and it requested “an official House mandate to conduct the
inquiry,” relying upon the “precedent in each of the earlier [impeachment]
inquiries.” Id. at 17. On January 7, Chairman Rodino “announced that the
Committee’s subpoena power does not extend to impeachment and that
. . . the Committee would seek express authorization to subpoena persons
and documents with regard to the impeachment inquiry.” Legal Aspects of
Impeachment at 43; see also Richard L. Lyons, GOP Picks Jenner as
Counsel, Wash. Post, Jan. 8, 1974, at A1, A6 (“Rodino said the committee
will ask the House when it reconvenes Jan. 21 to give it power to subpoena persons and documents for the inquiry. The committee’s subpoena
power does not now extend to impeachment proceedings, he said.”). As
26

House Committees’ Authority to Investigate for Impeachment

the House Parliamentarian later explained, the Judiciary Committee’s
general authority to conduct investigations and issue subpoenas “did not
specifically include impeachments within the jurisdiction of the Committee on the Judiciary,” and it was therefore “considered necessary for the
House to specifically vest the Committee on the Judiciary with the investigatory and subpena power to conduct the impeachment investigation.”
3 Deschler’s Precedents ch. 14, § 15.2, at 2172 (Parliamentarian’s Note).
On February 6, 1974, the House approved Resolution 803, which “authorized and directed” the Judiciary Committee “to investigate fully and
completely whether sufficient grounds exist for the House of Representatives to exercise its constitutional power to impeach Richard M. Nixon,
President of the United States of America.” H.R. Res. 803, 93d Cong. § 1.
The resolution specifically authorized the committee “to require . . . by
subpena or otherwise . . . the attendance and testimony of any person” and
“the production of such things” as the committee “deem[ed] necessary” to
its investigation. Id. § 2(a).
Speaking on the House floor, Chairman Rodino described the resolution as a “necessary step” to confer the House’s investigative powers on
the Judiciary Committee:
We have reached the point when it is important that the House explicitly confirm our responsibility under the Constitution.
We are asking the House of Representatives, by this resolution, to
authorize and direct the Committee on the Judiciary to investigate
the conduct of the President of the United States . . . .
As part of that resolution, we are asking the House to give the Judiciary Committee the power of subpena in its investigations.
Such a resolution has always been passed by the House. . . . It is a
necessary step if we are to meet our obligations.
....
. . . The sole power of impeachment carries with it the power to
conduct a full and complete investigation of whether sufficient
grounds for impeachment exist or do not exist, and by this resolution
these investigative powers are conferred to their full extent upon the
Committee on the Judiciary.
120 Cong. Rec. 2350–51 (1974) (emphases added). During the debate,
others recognized that the resolution would delegate the House’s investigative powers to the Judiciary Committee. See, e.g., id. at 2361 (statement
27

Opinions of the Office of Legal Counsel in Volume 44

of Rep. Rostenkowski) (“By delegating to the Judiciary Committee the
powers contained in this resolution, we will be providing that committee
with the resources it needs to inform the whole House of the facts of this
case.”); id. at 2362 (statement of Rep. Boland) (“House Resolution 803 is
intended to delegate to the Committee on the Judiciary the full extent of
the powers of this House in an impeachment proceeding[]—both as to the
persons and types of things that may be subpenaed and the methods for
doing so.”). Only after the Judiciary Committee had received authorization from the House did it request and subpoena tape recordings and
documents from President Nixon. See H.R. Rep. No. 93-1305, at 187
(1974). 23
The impeachment investigation of President Clinton. On September 9,
1998, Independent Counsel Kenneth W. Starr, acting under 28 U.S.C.
§ 595(c), advised the House of Representatives that he had uncovered
substantial and credible information that he believed could constitute
grounds for the impeachment of President Clinton. 18 Deschler’s Precedents app. at 548–49 (2013). Two days later, the House adopted a resolution that referred the matter, along with Starr’s report and 36 boxes of
evidence, to the Judiciary Committee. H.R. Res. 525, 105th Cong. (1998).
The House directed that committee to review the report and “determine
whether sufficient grounds exist to recommend to the House that an
impeachment inquiry be commenced.” Id. § 1. The Rules Committee’s
Chairman emphasized that the House would need to adopt a subsequent
resolution if it decided to authorize an impeachment inquiry: “[T]his
resolution does not authorize or direct an impeachment inquiry. . . . It
merely provides the appropriate parameters for the Committee on the
Judiciary . . . to . . . make a recommendation to the House as to whether
we should commence an impeachment inquiry.” 144 Cong. Rec. 20021
(1998) (statement of Rep. Solomon).

A New York Times article the following day characterized House Resolution 803 as
“formally ratif [ying] the impeachment inquiry begun by the committee [the prior] October.” James M. Naughton, House, 410-4, Gives Subpoena Power in Nixon Inquiry, N.Y.
Times, Feb. 7, 1974, at 1. But the resolution did not grant after-the-fact authorization for
any prior action. To the contrary, the resolution “authorized and directed” a future investigation, including by providing subpoena power. In the report recommending adoption of
the resolution, the committee likewise described its plans in the future tense: “It is the
intention of the committee that its investigation will be conducted in all respects on a fair,
impartial and bipartisan basis.” H.R. Rep. No. 93-774, at 3 (1974).
23

28

House Committees’ Authority to Investigate for Impeachment

On October 7, 1998, the Judiciary Committee did recommend that there
be an investigation for purposes of impeachment. As explained in the
accompanying report: “[T]he Committee decided that it must receive
authorization from the full House before proceeding on any further course
of action. Because impeachment is delegated solely to the House of Representatives by the Constitution, the full House of Representatives should
be involved in critical decision making regarding various stages of impeachment.” H.R. Rep. No. 105-795, at 24 (emphasis added). The committee also observed that “a resolution authorizing an impeachment inquiry into the conduct of a president is consistent with past practice,”
citing the resolutions for Presidents Johnson and Nixon and observing that
“numerous other inquiries were authorized by the House directly, or by
providing investigative authorities, such as deposition authority, to the
Committee on the Judiciary.” Id.
The next day, the House voted to authorize the Judiciary Committee to
“investigate fully and completely whether sufficient grounds exist for the
House of Representatives to exercise its constitutional power to impeach
William Jefferson Clinton, President of the United States of America.”
H.R. Res. 581, 105th Cong. § 1 (1998). The resolution authorized the
committee “to require . . . by subpoena or otherwise . . . the attendance
and testimony of any person” and “the production of . . . things,” and to
require the furnishing of information “by interrogatory.” Id. § 2(a). “On
November 5, 1998,” as part of its investigation, “the Committee presented
President Clinton with 81 requests for admission,” which the Committee
explained that it “would have . . . compelled by subpoena” had President
Clinton not complied. H.R. Rep. No. 105-830, at 77, 122 (1998). And the
Committee then “approved the issuance of subpoenas for depositions and
materials” from several witnesses. 144 Cong. Rec. D1210–11 (daily ed.
Dec. 17, 1998).
In discussing the Clinton precedent, the district court in In re Application of the Committee on the Judiciary treated the D.C. Circuit’s approval
of the disclosure of Starr’s report and associated grand-jury information
as evidence that the Judiciary Committee may “commence an impeachment investigation” without a House vote. 2019 WL 5485221, at *27 &
n.36. But the D.C. Circuit did not authorize that disclosure because of any
pending House investigation. It did so because a statutory provision
required an independent counsel to “advise the House of Representatives
of any substantial and credible information which such independent
counsel receives . . . that may constitute grounds for an impeachment.”
29

Opinions of the Office of Legal Counsel in Volume 44

28 U.S.C. § 595(c) (emphasis added). And the D.C. Circuit viewed the
report as reflecting “information of the type described in 28 U.S.C.
§ 595(c).” In re Madison Guar. Sav. & Loan Ass’n, Div. No. 94-1 (D.C.
Cir. Spec. Div. July 7, 1998), reprinted in H.R. Doc. No. 105-331, pt. 1,
at 10 (1998). The order authorizing the transmission of that information to
the House did not imply that any committee was conducting an impeachment investigation. To the contrary, after the House received the information, “no person had access to” it until after the House adopted a resolution referring the matter to the Judiciary Committee. H.R. Rep. No. 105795, at 5. And the House then adopted a second resolution (Resolution
581) to authorize a formal investigation. In other words, the House voted
to authorize the Judiciary Committee both to review the Starr evidence
and to conduct an impeachment investigation. Neither the D.C. Circuit
nor the Judiciary Committee suggested that any committee could have
taken such action on its own.
2.
The House has historically followed these same procedures in considering impeachment resolutions against executive branch officers other than
the President. In many cases, an initial resolution laying out charges of
impeachment or authorizing an investigation was referred to a select or
standing committee. 24 Following such a referral, the designated committee
24 As with Presidents, many of these resolutions remained with the committees until
they expired at the end of the Congress. Several merely articulated allegations of impeachment. See, e.g., H.R. Res. 1028, 115th Cong. (2018) (Deputy Attorney General Rod
Rosenstein); H.R. Res. 417, 114th Cong. (2015) (Administrator of the Environmental
Protection Agency Regina McCarthy); H.R. Res. 411, 113th Cong. (2013) (Attorney
General Eric Holder); H.R. Res. 333, 110th Cong. (2007) (Vice President Richard Cheney); H.R. Res. 629, 108th Cong. (2004) (Secretary of Defense Donald Rumsfeld); H.R.
Res. 805, 95th Cong. (1977) (United Nations Ambassador Andrew Young); H.R. Res.
274, 95th Cong. (1977) (Commissioner of the Federal Trade Commission Paul Dixon);
H.R. Res. 881, 94th Cong. (1975) (U.S. Attorney Jonathan Goldstein and Principal
Assistant U.S. Attorney Bruce Goldstein); H.R. Res. 647, 94th Cong. (1975) (Ambassador
to Iran Richard Helms); H.R. Res. 547, 94th Cong. (1975) (Special Crime Strike Force
Prosecutor Liam Coonan). Others called for an investigation. See, e.g., H.R. Res. 589,
110th Cong. (2007) (Attorney General Alberto Gonzales); H.R. Res. 582, 105th Cong.
(1998) (Independent Counsel Kenneth Starr); H.R. Res. 102, 99th Cong. (1985) (Chairman of the Board of Governors of the Federal Reserve System Paul Volcker); H.R. Res.
101, 99th Cong. (1985) (same and others); H.R. Res. 1025, 95th Cong. (1978) (Attorney
General Griffin Bell); H.R. Res. 1002, 95th Cong. (1978) (same); H.R. Res. 569, 93d

30

House Committees’ Authority to Investigate for Impeachment

reviewed the matter and considered whether to pursue a formal impeachment inquiry—it did not treat the referral as stand-alone authorization to
conduct an investigation. When a committee concluded that the charges
warranted investigation, it reported to the full House, which then considered whether to adopt a resolution to authorize a formal investigation.
For example, in March 1867, the House approved a resolution directing
the Committee on Public Expenditures “to inquire into the conduct of
Henry A. Smythe, collector of the port of New York.” Cong. Globe, 40th
Cong., 1st Sess. 132 (1867); see also id. (noting that the resolution had
been modified following debate “so as to leave out that part about bringing articles of impeachment”). Weeks later, the House voted to authorize
an impeachment investigation. Id. at 290 (authorizing the investigating
committee to “send for persons and papers”). The House followed this
same procedure in 1916 for U.S. Attorney H. Snowden Marshall. H.R.
Res. 90, 64th Cong. (1916) (initial resolution referred to the Judiciary
Committee); H.R. Res. 110, 64th Cong. (1916) (resolution approving the
investigation contemplated in the initial resolution). And the process
repeated in 1922 for Attorney General Harry Daugherty. H.R. Res. 425,
67th Cong. (1922) (referring the initial resolution to the committee); H.R.
Res. 461, 67th Cong. (1922) (resolution approving the investigation
contemplated in the initial resolution).
In a few instances, the House asked committees to draft articles of impeachment without calling for any additional impeachment investigation.
For example, in 1876, after uncovering “unquestioned evidence of the
malfeasance in office by General William W. Belknap” (who was then
Secretary of War) in the course of another investigation, the House approved a resolution charging the Committee on the Judiciary with the
responsibility to “prepare and report without unnecessary delay suitable
articles of impeachment.” 4 Cong. Rec. 1426, 1433 (1876). When a key
witness left the country, however, the committee determined that additional investigation was warranted, and it asked to be authorized “to take
Cong. (1973) (Vice President Spiro Agnew); H.R. Res. 67, 76th Cong. (1939) (Secretary
of Labor Frances Perkins and others); 28 Cong. Rec. 114, 126 (1895) (Ambassador to
Great Britain Thomas Bayard); 16 Cong. Rec. 17−19 (1884) (U.S. Marshal Lot Wright);
Cong. Globe, 40th Cong., 1st Sess. 778−79 (1867) (Minister to Great Britain Charles
Francis Adams). On occasion, the House voted to table these resolutions instead of
referring them to a committee. See, e.g., H.R. Res. 545, 105th Cong. (1998) (resolution of
impeachment for Independent Counsel Kenneth Starr); H.R. Res. 1267, 95th Cong. (1978)
(resolution of impeachment for Ambassador to the United Nations Andrew Young).

31

Opinions of the Office of Legal Counsel in Volume 44

further proof ” and “to send for persons and papers” in its search for
alternative evidence. Id. at 1564, 1566; see also 3 Hinds’ Precedents
§§ 2444–45, at 902–04.
In some cases, the House declined to authorize a committee to investigate impeachment with the aid of compulsory process. In 1873, the House
authorized the Judiciary Committee “to inquire whether anything” in
testimony presented to a different committee implicating Vice President
Schuyler Colfax “warrants articles of impeachment of any officer of the
United States not a member of this House, or makes it proper that further
investigation should be ordered in his case.” Cong. Globe, 42d Cong.,
3d Sess. 1545 (1873); see 3 Hinds’ Precedents § 2510, at 1016–17.
No further investigation was authorized. A similar sequence occurred in
1917 in the case of an impeachment resolution offered against members of
the Federal Reserve Board. See 54 Cong. Rec. 3126−30 (1917) (impeachment resolution); H.R. Rep. No. 64-1628, at 1 (1917) (noting that
following the referral of the impeachment resolution, the Committee had
reviewed available information and determined that no further proceedings were warranted). In 1932, the House referred to the Judiciary Committee a resolution calling for the investigation of the possible impeachment of Secretary of the Treasury Andrew Mellon. H.R. Res. 92, 72d
Cong. (1932); see also 3 Deschler’s Precedents ch. 14, § 14.1, at 2134–
39. The following month, the House approved a resolution discontinuing
any investigation of the charges. 75 Cong. Rec. 3850 (1932); see also
3 Deschler’s Precedents ch. 14, § 14.2, at 2139–40.
Most recently, in the 114th Congress, the House referred to the Judiciary Committee resolutions concerning the impeachment of the Commissioner of the Internal Revenue Service, John Koskinen. See H.R. Res.
494, 114th Cong. (2015); H.R. Res. 828, 114th Cong. (2016). Shortly
after an attempt to force a floor vote on one of the resolutions, Koskinen
voluntarily appeared before the committee at a hearing. See Impeachment
Articles Referred on John Koskinen (Part III): Hearing Before the H.
Comm. on the Judiciary, 114th Cong. 2 (2016). The ranking minority
member, Representative John Conyers, observed that, despite the title,
“this is not an impeachment hearing” because, “[a]ccording to parliamentarians of the House past and present, the impeachment process does
not begin until the House actually votes to authorize this Committee to
investigate the charges.” Id. at 3; see also id. at 30 (similar statement by
Rep. Johnson). During the hearing, Commissioner Koskinen offered to
provide a list of supporting witnesses who could be cross-examined “if
32

House Committees’ Authority to Investigate for Impeachment

the Committee decided it wanted to go to a full-scale impeachment process, which I understand this is not.” Id. at 45. Two months later, one of
the impeachment resolutions was briefly addressed on the floor of the
House, and again referred to the Judiciary Committee, but without providing any investigative authority. See 162 Cong. Rec. H7251–54 (daily ed.
Dec. 6, 2016). The committee never sought to compel the appearance of
Koskinen or any other witness, and the committee does not appear to have
taken any further action before the Congress expired.
In his 1978 book on presidential impeachment, former House impeachment attorney John Labovitz observed that there were a “few exceptions,” “mostly in the 1860s and 1870s,” to the general rule that “past
impeachment investigations ha[ve] been authorized by a specific resolution conferring subpoena power.” Labovitz, Presidential Impeachment at
182 & n.18. In our review of the history, we have identified one case from
that era where a House committee commenced a legislative oversight
investigation and subsequently moved, without separate authorization, to
consider impeachment. 25 But the overwhelming historical practice to the
contrary confirms the Judiciary Committee’s well-considered conclusions
in 1974 and 1998 that a committee requires specific authorization from
the House before it may use compulsory process to investigate for impeachment purposes.

25 In 1878, the Committee on Expenditures in the State Department, which was
charged with investigative authority for “the exposing of frauds or abuses of any kind,”
7 Cong. Rec. 287, 290 (1878), was referred an investigation into maladministration at the
consulate in Shanghai during the terms of Consul-General George Seward and Vice
Consul-General O.B. Bradford, id. at 504, 769. Eventually, the committee began to
consider Seward’s impeachment, serving him with a subpoena for testimony and documents, in response to which he asserted his privilege against self-incrimination. See
3 Hinds’ Precedents § 2514, at 1023–24; H.R. Rep. No. 45-141, at 1–3 (1879). The
committee recommended articles of impeachment, but the House declined to act before
the end of the Congress. See 8 Cong. Rec. 2350–55 (1879); 3 Hinds’ Precedents § 2514,
at 1025. During this same period, the Committee on Expenditures reported proposed
articles of impeachment against Bradford but recommended “that the whole subject be
referred to the Committee on the Judiciary” for further consideration. H.R. Rep. No. 45818, at 7 (1878). The House agreed to the referral, but no further action was taken.
7 Cong. Rec. at 3667.

33

Opinions of the Office of Legal Counsel in Volume 44

3.
The House has followed the same practice in connection with nearly all
impeachment investigations involving federal judges. Committees sometimes studied initial referrals, but they waited for authorization from the
full House before conducting any formal impeachment investigation.
Three cases from the late 1980s departed from that pattern, but the House
has returned during the past three decades to the historical baseline,
repeatedly ensuring that the Judiciary Committee had a proper delegation
for each impeachment investigation.
The practice of having the House authorize each specific impeachment
inquiry is reflected in the earliest impeachment investigations involving
judges. In 1804, the House considered proposals to impeach two judges:
Samuel Chase, an associate justice of the Supreme Court, and Richard
Peters, a district judge. See 3 Hinds’ Precedents § 2342, at 711–16. There
was a “lengthy debate” about whether the evidence was appropriate to
warrant the institution of an inquiry. Id. at 712. The House then adopted
a resolution appointing a select committee “to inquire into the official
conduct” of Chase and Peters “and to report” the committee’s “opinion
whether” either of the judges had “so acted, in their judicial capacity, as
to require the interposition of the constitutional power of this House.”
13 Annals of Cong. 850, 875–76 (1804); 3 Hinds’ Precedents § 2342, at
715. A few days later, another resolution “authorized” the committee “to
send for persons, papers, and records.” 13 Annals of Cong. at 877; see
also 3 Hinds’ Precedents § 2342, at 715. At the conclusion of its investigation, the committee recommended that Chase, but not Peters, be impeached. 3 Hinds’ Precedents § 2343, at 716. The House thereafter agreed
to a resolution impeaching Chase. Id. at 717. Congress recessed before the
Senate could act, but, during the next Congress, the House appointed an
almost identical select committee, which was “given no power of investigation.” Id. §§ 2343–44, at 717–18. The committee recommended revised
articles of impeachment against Chase, which were again adopted by the
House. Id. § 2344, at 718–19. In 1808, the House again separately authorized an investigation when it considered whether Peter Bruin, a Mississippi territorial judge, should be impeached for “neglect of duty and
drunkenness on the bench.” Id. § 2487, at 983–84. A member of the
House objected “that it would hardly be dignified for the Congress to
proceed to an impeachment” based on the territorial legislature’s referral
and proposed the appointment of a committee “to inquire into the proprie34

House Committees’ Authority to Investigate for Impeachment

ty of impeaching.” Id. at 984; see 18 Annals of Cong. 2069 (1808). The
House then passed a resolution forming a committee to conduct an inquiry, which included the “power to send for persons, papers, and records” but, like most inquiries to follow, did not result in impeachment. 18
Annals of Cong. at 2189; 3 Hinds’ Precedents § 2487, at 984.
Over the course of more than two centuries thereafter, members of the
House introduced resolutions to impeach, or to investigate for potential
impeachment, dozens more federal judges, and the House continued,
virtually without exception, to provide an express authorization before
any committee proceeded to exercise investigative powers. 26 In one 1874
case, the Judiciary Committee realized only after witnesses had traveled
from Arkansas that it could not find any resolution granting it compulsory
powers to investigate previously referred charges against Judge William
Story. See 2 Cong. Rec. 1825, 3438 (1874); 3 Hinds’ Precedents § 2513,
at 1023. In order to “cure” that “defect,” the committee reported a privileged resolution to the floor of the House that would grant the committee
“power to send for persons and papers” as part of the impeachment invesSee, e.g., 3 Hinds’ Precedents § 2489, at 986 (William Van Ness, Mathias
Tallmadge, and William Stephens, 1818); id. § 2490, at 987 (Joseph Smith, 1825); id.
§ 2364, at 774 (James Peck, 1830); id. § 2492, at 990 (Alfred Conkling, 1830); id. § 2491,
at 989 (Buckner Thurston, 1837); id. § 2494, at 993–94 (P.K. Lawrence, 1839); id.
§§ 2495, 2497, 2499, at 994, 998, 1003 (John Watrous, 1852–60); id. § 2500, at 1005
(Thomas Irwin, 1859); id. § 2385, at 805 (West Humphreys, 1862); id. § 2503, at 1008
(anonymous justice of the Supreme Court, 1868); id. § 2504, at 1008–09 (Mark Delahay,
1872); id. § 2506, at 1011 (Edward Durell, 1873); id. § 2512, at 1021 (Richard Busteed,
1873); id. § 2516, at 1027 (Henry Blodgett, 1879); id. §§ 2517–18, at 1028, 1030–31
(Aleck Boarman, 1890–92); id. § 2519, at 1032 (J.G. Jenkins, 1894); id. § 2520, at 1033
(Augustus Ricks, 1895); id. § 2469, at 949–50 (Charles Swayne, 1903); 6 Clarence
Cannon, Cannon’s Precedents of the House of Representatives of the United States § 498,
at 685 (1936) (Robert Archbald, 1912); id. § 526, at 746–47 (Cornelius H. Hanford,
1912); id. § 527, at 749 (Emory Speer, 1913); id. § 528, at 753 (Daniel Wright, 1914); id.
§ 529, at 756 (Alston Dayton, 1915); id. § 543, at 777–78 (William Baker, 1924); id.
§ 544, at 778–79 (George English, 1925); id. § 549, at 789–90 (Frank Cooper, 1927); id.
§ 550, at 791–92 (Francis Winslow, 1929); id. § 551, at 793 (Harry Anderson, 1930); id.
§ 552, at 794 (Grover Moscowitz, 1930); id. § 513, at 709–10 (Harold Louderback, 1932);
3 Deschler’s Precedents ch. 14, § 14.4, at 2143 (James Lowell, 1933); id. § 18.1, at 2205–
06 (Halsted Ritter, 1933); id. § 14.10, at 2148 (Albert Johnson and Albert Watson, 1944);
H.R. Res. 1066, 94th Cong. (1976) (certain federal judges); H.R. Res. 966, 95th Cong.
(1978) (Frank Battisti); see also 51 Cong. Rec. 6559–60 (1914) (noting passage of
authorizing resolution for investigation of Daniel Wright); 68 Cong. Rec. 3532 (1927)
(same for Frank Cooper).
26

35

Opinions of the Office of Legal Counsel in Volume 44

tigation. 2 Cong. Rec. at 3438. The House promptly agreed to the resolution, enabling the committee to “examine” the witnesses that day. Id.
In other cases, however, no full investigation ever materialized. In
1803, John Pickering, a district judge, was impeached, but the House
voted to impeach him without conducting any investigation at all, relying
instead upon documents supplied by President Jefferson. See 3 Hinds’
Precedents § 2319, at 681–82; see also Lynn W. Turner, The Impeachment of John Pickering, 54 Am. Hist. Rev. 485, 491 (1949). Sometimes,
the House authorized only a preliminary inquiry to determine whether an
investigation would be warranted. In 1908, for instance, the House asked
the Judiciary Committee to consider proposed articles impeaching Judge
Lebbeus Wilfley of the U.S. Court for China. In the ensuing hearing, the
Representative who had introduced the resolution acknowledged that the
committee was not “authorized to subpoena witnesses” and had been
authorized to conduct only “a preliminary examination,” which was “not
like an investigation ordinarily held by the House,” but was instead dedicated solely to determining “whether you believe it is a case that ought to
be investigated at all.” 27 In many other cases, it is apparent that—even
when impeachment resolutions had been referred to them—committees
conducted no formal investigation. 28

27 Articles for the Impeachment of Lebbeus R. Wilfley, Judge of the U.S. Court for China: Hearings Before a Subcomm. of the H. Comm. on the Judiciary, 60th Cong. 4 (1908)
(statement of Rep. Waldo); see also id. at 45–46 (statement of Rep. Moon) (“This committee conceives to be its duty solely, under the resolution referring this matter to them, to
examine the charges preferred in the petition . . . and to report thereon whether in its
judgement the petitioner has made out a prima facie case; and also whether . . . Congress
should adopt a resolution instructing the Judiciary Committee to proceed to an investigation of the facts of the case.”); 6 Cannon’s Precedents § 525, at 743–45 (summarizing the
Wilfley case, in which the Judiciary Committee ultimately reported that no formal
investigation was warranted). The case of Judge Samuel Alschuler in 1935 similarly
involved only a preliminary investigation—albeit one with actual investigative powers.
The House first referred to the Judiciary Committee a resolution that, if approved, would
authorize an investigation of potential impeachment charges. See 79 Cong. Rec. 7086,
7106 (1935). Six days later, it adopted a resolution that granted the committee investigative powers in support of “the preliminary examinations deemed necessary” for the
committee to make a recommendation about whether a full investigation should occur. Id.
at 7393–94. The committee ultimately recommended against a full investigation. See H.R.
Rep. No. 74-1802, at 2 (1935).
28 See, e.g., 18 Annals of Cong. 1885–86, 2197–98 (1808) (Harry Innes, 1808; the
House passed a resolution authorizing an impeachment investigation, which concluded

36

House Committees’ Authority to Investigate for Impeachment

In 1970, in a rhetorical departure from well-established practice, a subcommittee of the Judiciary Committee described itself as investigating the
impeachment of Justice William O. Douglas based solely upon an impeachment resolution referred to the Judiciary Committee. See 116 Cong. Rec.
11920, 11942 (1970); 3 Deschler’s Precedents ch. 14, §§ 14.14−14.16, at
2151−64; see also Labovitz, Presidential Impeachment at 182 n.18 (noting that “[t]he Douglas inquiry was the first impeachment investigation in
twenty-five years, and deviation from the older procedural pattern was not
surprising”). Yet, the subcommittee did not resort to any compulsory
process during its inquiry, and it did not recommend impeachment.
3 Deschler’s Precedents ch. 14, §§ 14.15−14.16, at 2158−63. Accordingly, the committee did not actually exercise any of the investigative powers
of the House.
In the late 1980s, the House Judiciary Committee considered the impeachment of three district-court judges without any express authorization
from the House: Walter Nixon, Alcee Hastings, and Harry Claiborne. See
In re Application of the Comm. on the Judiciary, 2019 WL 5485221, at
*26 (discussing these investigations). All three judges had been criminally
prosecuted, and two had been convicted. See H.R. Rep. No. 101-36, at
12–13 (1989) (describing Nixon’s prosecution and conviction); H.R. Rep.
No. 100-810, at 7−8, 29–31, 38–39 (1988) (describing Hastings’s indictment and trial and the subsequent decision to proceed with a judicialmisconduct proceeding in lieu of another prosecution); H.R. Rep. No. 99688, at 9, 17–20 (1986) (describing Claiborne’s prosecution and conviction). In the Claiborne inquiry, the committee does not appear to have
that the evidence accompanying the resolution did not support impeachment); 3 Hinds’
Precedents § 2486, at 981–83 (George Turner, 1796; no apparent investigation, presumably because of the parallel criminal prosecution recommended by Attorney General Lee,
as discussed above); id. § 2488, at 985 (Harry Toulmin, 1811; the House “declined to
order a formal investigation”); 40 Annals of Cong. 463–69, 715–18 (1822–23) (Charles
Tait, 1823; no apparent investigation beyond examination of documents containing
charges); 3 Hinds’ Precedents § 2493, at 991–92 (Benjamin Johnson, 1833; no apparent
investigation); id. § 2511, at 1019–20 (Charles Sherman, 1873; the Judiciary Committee
received evidence from the Ways and Means Committee, which had been investigating
corruption in Congress, but the Judiciary Committee conducted no further investigation);
6 Cannon’s Precedents § 535, at 769 (Kenesaw Mountain Landis, 1921; the Judiciary
Committee reported that “charges were filed too late in the present session of the Congress” to enable investigation); 3 Deschler’s Precedents ch. 14, § 14.6, at 2144–45
(Joseph Molyneaux, 1934; the Judiciary Committee took no action on the referral of a
resolution that would have authorized an investigation).

37

Opinions of the Office of Legal Counsel in Volume 44

issued any subpoenas. See H.R. Rep. No. 99-688, at 4 (noting that the
committee sent “[i]nvitational letters to all witnesses,” who apparently
cooperated to the Committee’s satisfaction). The committee did issue
subpoenas in the Nixon and Hastings investigations, yet no witness appears to have objected on the ground that the committee lacked jurisdiction to issue the subpoenas, and at least one witness appears to have
requested a subpoena. 29 In those two cases, though, the Judiciary Committee effectively compelled production without any express authorization
from the House. 30
In the years after these outliers, the Judiciary Committee returned to the
practice of seeking specific authorization from the House before conducting impeachment investigations. Most notably, as discussed above, the
Judiciary Committee “decided that it must receive authorization from the
full House before proceeding” with an impeachment investigation of
President Clinton. H.R. Rep. No. 105-795, at 24 (emphasis added). And
the House has used the same practice with respect to federal judges. 31
Thus, in 2008, the House adopted a resolution authorizing the Judiciary
Committee to investigate the impeachment of Judge G. Thomas Porteous,
Jr., including the grant of subpoena authority. See H.R. Rep. No. 111-427,
at 7 (2010); H.R. Res. 1448, 110th Cong. (2008); 154 Cong. Rec. 19502
(2008). After the Congress expired, the House in the next Congress
29 See H.R. Rep. No. 100-810, at 11 & n.14 (stating that, in the Hastings investigation,
a committee subpoena had been issued for William Borders, who challenged the subpoena
on First, Fourth, Fifth, and Eighth Amendment grounds); H.R. Rep. No. 100-1124, at 130
(1989) (noting the issuance of “subpoenas duces tecum” in the investigation of Judge
Nixon); 134 Cong. Rec. 27782 (1988) (statement of Rep. Edwards) (explaining the
subcommittee’s need to depose some witnesses pursuant to subpoena in the Nixon
investigation); Judge Walter L. Nixon, Jr., Impeachment Inquiry: Hearing Before the
Subcomm. on Civil & Constitutional Rights of the H. Comm. on the Judiciary, 101st
Cong. 530–606 (1988) (reprinting deposition of Magistrate Judge Roper).
30 The House did pass resolutions authorizing funds for investigations with respect to
the Hastings impeachment, see H.R. Res. 134, 100th Cong. (1987); H.R. Res. 388, 100th
Cong. (1988), and resolutions authorizing the committee to permit its counsel to take
affidavits and depositions in both the Nixon and Hastings impeachments, see H.R. Res.
562, 100th Cong. (1988) (Nixon); H.R. Res. 320, 100th Cong. (1987) (Hastings).
31 In the post-1989 era, as before, most of the impeachment resolutions against judges
that were referred to the Judiciary Committee did not result in any further investigation.
See, e.g., H.R. Res. 916, 109th Cong. (2006) (Manuel Real); H.R. Res. 207, 103d Cong.
(1993) (Robert Collins); H.R. Res. 177, 103d Cong. (1993) (Robert Aguilar); H.R. Res.
176, 103d Cong. (1993) (Robert Collins).

38

House Committees’ Authority to Investigate for Impeachment

adopted a new resolution re-authorizing the inquiry, again with subpoena
authority. See H.R. Res. 15, 111th Cong. (2009); 155 Cong. Rec. 568, 571
(2009). Several months later, another district judge, Samuel Kent, pleaded
guilty to obstruction of justice and was sentenced to 35 months of incarceration. See H.R. Rep. 111-159, at 9–13 (2009). The House then adopted
a resolution directing the Judiciary Committee to investigate impeachment, again specifically granting subpoena authority. See id. at 13; H.R.
Res. 424, 111th Cong. (2009); 155 Cong. Rec. at 12211–13.
Thus, the House’s long-standing and nearly unvarying practice with
respect to judicial impeachment inquiries is consistent with the conclusion
that the power to investigate in support of the House’s “sole Power of
Impeachment,” U.S. Const. art. I, § 2, cl. 5, may not be exercised by a
committee without an express delegation from the House. In the cases of
Judges Nixon and Hastings, the Judiciary Committee did exercise compulsory authority despite the absence of any delegation from the House.
But insofar as no party challenged the committee’s authority at the time,
and no court addressed the matter, these historical outliers do not undermine the broader constitutional principle. As the Supreme Court observed
in Noel Canning, “when considered against 200 years of settled practice,”
a “few scattered examples” are rightly regarded “as anomalies.” 573 U.S.
at 538. They do not call into question the soundness of the House’s otherwise consistent historical practice, much less the constitutional requirement that a committee exercise the constitutional powers of the House
only with an express delegation from the House itself.
III.
Having concluded that a House committee may not conduct an impeachment investigation without a delegation of authority, we next consider whether the House provided such a delegation to the Foreign Affairs
Committee or to the other committees that issued subpoenas pursuant to
the asserted impeachment inquiry. During the five weeks between the
Speaker’s announcement on September 24 and the adoption of Resolution
660 on October 31, the committees issued numerous impeachment-related
subpoenas. See supra note 9. We therefore provided advice during that
period about whether any of the committees had authority to issue those
subpoenas. Because the House had not adopted an impeachment resolution, the answer to that question turned on whether the committees could
issue those subpoenas based upon any preexisting subpoena authority.
39

Opinions of the Office of Legal Counsel in Volume 44

In justifying the subpoenas, the Foreign Affairs Committee and other
committees pointed to the resolution adopting the Rules of the House of
Representatives, which establish the committees and authorize investigations for matters within their jurisdiction. The committees claimed that
Rule XI confers authority to issue subpoenas in connection with an impeachment investigation. Although the House has expanded its committees’ authority in recent decades, the House Rules continue to reflect the
long-established distinction between legislative and non-legislative investigative powers. Those rules confer legislative oversight jurisdiction on
committees and authorize the issuance of subpoenas to that end, but they
do not grant authority to investigate for impeachment purposes. While the
House committees could have sought some information relating to the
same subjects in the exercise of their legislative oversight authority, the
subpoenas they purported to issue “pursuant to the House of Representatives’ impeachment inquiry” were not in support of such oversight. We
therefore conclude that they were unauthorized.
A.
The standing committees of the House trace their general subpoena
powers back to the House Rules, which the 116th Congress adopted by
formal resolution. See H.R. Res. 6, 116th Cong. (2019). The House Rules
are more than 60,000 words long, but they do not include the word “impeachment.” The Rules’ silence on that topic is particularly notable when
contrasted with the Senate, which has adopted specific “Rules of Procedure and Practice” for impeachment trials. S. Res. 479, 99th Cong.
(1986). 32 The most obvious conclusion to draw from that silence is that
the current House, like its predecessors, retained impeachment authority
at the level of the full House, subject to potential delegations in resolutions tailored for that purpose.
Rule XI of the Rules of the House affirmatively authorizes committees
to issue subpoenas, but only for matters within their legislative jurisdiction. The provision has been a part of the House Rules since 1975. See
H.R. Res. 988, 93d Cong. § 301 (1974). Clause 2(m)(1) of Rule XI vests

Unlike the House, “the Senate treats its rules as remaining in effect continuously
from one Congress to the next without having to be re-adopted.” Richard S. Beth, Cong.
Research Serv., R42929, Procedures for Considering Changes in Senate Rules 9 (Jan. 22,
2013). Of course, like the House, the Senate may change its rules by simple resolution.
32

40

House Committees’ Authority to Investigate for Impeachment

each committee with the authority to issue subpoenas “[f ]or the purpose
of carrying out any of its functions and duties under this rule and rule X
(including any matters referred to it under clause 2 of rule XII).” Rule XI,
cl. 2(m)(1); see also Rule X, cl. 11(d)(1) (making clause 2 of Rule XI
applicable to HPSCI). The committees therefore have subpoena power to
carry out their authorities under three rules: Rule X, Rule XI, and clause 2
of Rule XII.
Rule X does not provide any committee with jurisdiction over impeachment. Rule X establishes the “standing committees” of the House
and vests them with “their legislative jurisdictions.” Rule X, cl. 1. The
jurisdiction of each committee varies in subject matter and scope. While
the Committee on Ethics, for example, has jurisdiction over only “[t]he
Code of Official Conduct” (Rule X, cl. 1(g)), the jurisdiction of the Foreign Affairs Committee spans seventeen subjects, including “[r]elations of
the United States with foreign nations generally,” “[i]ntervention abroad
and declarations of war,” and “[t]he American National Red Cross” (Rule
X, cl. 1(i)(1), (9), (15)). The rule likewise spells out the jurisdiction of the
Committee on Oversight and Reform (Rule X, cl. 1(n), cl. 3(i)), and the
jurisdiction of the Judiciary Committee (Rule X, cl. 1(l )). Clause 11 of
Rule X establishes HPSCI and vests it with jurisdiction over “[t]he Central Intelligence Agency, the Director of National Intelligence, and the
National Intelligence Program” and over “[i]ntelligence and intelligencerelated activities of all other departments and agencies.” Rule X, cl.
11(a)(1), (b)(1)(A)–(B).
The text of Rule X confirms that it addresses the legislative jurisdiction
of the standing committees. After defining each standing committee’s
subject-matter jurisdiction, the Rule provides that “[t]he various standing
committees shall have general oversight responsibilities” to assist the
House in its analysis of “the application, administration, execution, and
effectiveness of Federal laws” and of the “conditions and circumstances
that may indicate the necessity or desirability of enacting new or additional legislation,” as well as to assist the House in its “formulation, consideration, and enactment of changes in Federal laws, and of such additional
legislation as may be necessary or appropriate.” Rule X, cl. 2(a)(1)–(2).
The committees are to conduct oversight “on a continuing basis” “to
determine whether laws and programs addressing subjects within the
jurisdiction of a committee” are implemented as Congress intends “and
whether they should be continued, curtailed, or eliminated.” Rule X, cl.
2(b)(1). Those are all functions traditionally associated with legislative
41

Opinions of the Office of Legal Counsel in Volume 44

oversight, not the separate power of impeachment. See supra Part II.A.
Clause 3 of Rule X further articulates “[s]pecial oversight functions” with
respect to particular subjects for certain committees; for example, the
Committee on Foreign Affairs “shall review and study on a continuing
basis laws, programs, and Government activities relating to . . . intelligence activities relating to foreign policy,” Rule X, cl. 3(f ). And clause 4
addresses “[a]dditional functions of committees,” including functions
related to the review of appropriations and the special authorities of the
Committee on Oversight and Reform, Rule X, cl. 4(a)(1), (c)(1). But none
of the “[s]pecial oversight” or “[a]dditional” functions specified in clauses
3 and 4 includes any reference to the House’s impeachment power.
The powers of HPSCI are addressed in clause 11 of Rule X. Unlike the
standing committees, HPSCI is not given “[g]eneral oversight responsibilities” in clause 2. But clause 3 gives it the “[s]pecial oversight functions”
of “review[ing] and study[ing] on a continuing basis laws, programs, and
activities of the intelligence community” and of “review[ing] and
study[ing] . . . the sources and methods of ” specified entities that engage
in intelligence activities. Rule X, cl. 3(m). And clause 11 further provides
that proposed legislation about intelligence activities will be referred to
HPSCI and that HPSCI shall report to the House “on the nature and extent
of the intelligence and intelligence-related activities of the various departments and agencies of the United States.” Rule X, cl. 11(b)(1), (c)(1);
see also H.R. Res. 658, 95th Cong. § 1 (1977) (resolution establishing
HPSCI, explaining its purpose as “provid[ing] vigilant legislative oversight over the intelligence and intelligence-related activities of the United
States” (emphasis added)). Again, those powers sound in legislative
oversight, and nothing in the Rules suggests that HPSCI has any generic
delegation of the separate power of impeachment.
Consistent with the foregoing textual analysis, Rule X has been seen as
conferring legislative oversight authority on the House’s committees,
without any suggestion that impeachment authorities are somehow included therein. The Congressional Research Service describes Rule X as
“contain[ing] the legislative and oversight jurisdiction of each standing
committee, several clauses on committee procedures and operations, and a
clause specifically addressing the jurisdiction and operation of the Permanent Select Committee on Intelligence.” Michael L. Koempel & Judy
Schneider, Cong. Research Serv., R41605, House Standing Committees’
Rules on Legislative Activities: Analysis of Rules in Effect in the 114th
Congress 2 (Oct. 11, 2016); see also Dolan, Congressional Oversight
42

House Committees’ Authority to Investigate for Impeachment

Manual at 25 (distinguishing a committee inquiry with “a legislative
purpose” from inquiries conducted under “some other constitutional
power of Congress, such as the authority” to “conduct impeachment
proceedings”). In the chapter of Deschler’s Precedents devoted to explaining the “[i]nvestigations and [i]nquiries” by the House and its committees, the Parliamentarian repeatedly notes that impeachment investigations and other non-legislative powers are discussed elsewhere. See
4 Deschler’s Precedents ch. 15, § 1, at 2283; id. § 14, at 2385 n.12; id.
§ 16, at 2403 & n.4.
Rule X concerns only legislative oversight, and Rule XI does not expand the committees’ subpoena authority any further. That rule rests upon
the jurisdiction granted in Rule X. See Rule XI, cl. 1(b)(1) (“Each committee may conduct at any time such investigations and studies as it
considers necessary or appropriate in the exercise of its responsibilities
under rule X.”). Nor does Rule XII confer any additional jurisdiction.
Clause 2(a) states that “[t]he Speaker shall refer each bill, resolution, or
other matter that relates to a subject listed under a standing committee
named in clause 1 of rule X[.]” Rule XII, cl. 2(a). The Speaker’s referral
authority under Rule XII is thus limited to matters within a committee’s
Rule X legislative jurisdiction. See 18 Deschler’s Precedents app. at 578
(“All committees were empowered by actual language of the Speaker’s
referral to consider only ‘such provisions of the measure as fall within
their respective jurisdictions under Rule X.’”). Accordingly, the Speaker
may not expand the jurisdiction of a committee by referring a bill or
resolution falling outside the committee’s Rule X authority. 33
In reporting Resolution 660 to the House, the Rules Committee expressed the view that clause 2(m) of Rule XI gave standing committees
the authority to issue subpoenas in support of impeachment inquiries. See
H.R. Rep. No. 116-266, at 18 (2019). But the committee did not explain
which terms of the rule provide such authority. To the contrary, the committee simply asserted that the rule granted such authority and that the
text of Resolution 660 departed from its predecessors on account of
amendments to clause 2(m) that were adopted after the “Clinton and
Nor do the Rules otherwise give the Speaker the authority to order an investigation
or issue a subpoena in connection with impeachment. Rule I sets out the powers of the
Speaker. She “shall sign . . . all writs, warrants, and subpoenas of, or issued by order of,
the House.” Rule I, cl. 4. But that provision applies only when the House itself issues an
order. See Jefferson’s Manual § 626, at 348.
33

43

Opinions of the Office of Legal Counsel in Volume 44

Nixon impeachment inquiry resolutions.” Id. Yet clause 2(m) of Rule XI
was adopted two decades before the Clinton inquiry. 34 Even with that
authority in place, the Judiciary Committee recognized in 1998 that it
“must receive authorization from the full House before proceeding” to
investigate President Clinton for impeachment purposes. H.R. Rep. No.
105-795, at 24 (emphasis added). And, even before Rule XI was adopted,
the House had conferred on the Judiciary Committee a materially similar
form of investigative authority (including subpoena power) in 1973. 35 The
Judiciary Committee nevertheless recognized that those subpoena powers
did not authorize it to conduct an impeachment inquiry about President
Nixon. In other words, the Rules Committee’s recent interpretation of
clause 2(m) (which it did not explain in its report) cannot be reconciled
with the Judiciary Committee’s well-reasoned conclusion, in both 1974
and 1998, that Rule XI (and its materially similar predecessor) do not
confer any standing authority to conduct an impeachment investigation.
In modern practice, the Speaker has referred proposed resolutions calling for the impeachment of a civil officer to the Judiciary Committee.
See Jefferson’s Manual § 605, at 324. Consistent with this practice, the
Speaker referred the Sherman resolution (H.R. Res. 13, 116th Cong.) to
the Judiciary Committee, because it called for the impeachment of President Trump. Yet the referral itself did not grant authority to conduct an
impeachment investigation. House committees have regularly received
referrals and conducted preliminary inquiries, without compulsory pro34 Clause 2(m) of Rule XI was initially adopted on October 8, 1974, and took effect on
January 3, 1975. See H.R. Res. 988, 93d Cong. The rule appears to have remained materially unchanged from 1975 to the present (including during the time of the Clinton investigation). See H.R. Rule XI, cl. 2(m), 105th Cong. (Jan. 1, 1998) (version in effect during
the Clinton investigation); Jefferson’s Manual § 805, at 586–89 (reprinting current
version and describing the provision’s evolution).
35 At the start of the 93rd Congress in 1973, the Judiciary Committee was “authorized
to conduct full and complete studies and investigations and make inquiries within its
jurisdiction as set forth in [the relevant provision] of the Rules of the House of Representatives” and was empowered “to hold such hearings and require, by subpena or otherwise,
the attendance and testimony of such witnesses and the production of such books, records,
correspondence, memorandums, papers, and documents, as it deems necessary.” H.R. Res.
74, 93d Cong. §§ 1, 2(a) (1973); see also Cong. Research Serv., R45769, The Impeachment Process in the House of Representatives 4 (updated Nov. 14, 2019) (noting that,
before Rule XI vested subpoena power in standing committees, the Judiciary Committee
and other committees had often been given subpoena authority “through resolutions
providing blanket investigatory authorities that were agreed to at the start of a Congress”).

44

House Committees’ Authority to Investigate for Impeachment

cess, for the purpose of determining whether to recommend that the
House open a formal impeachment investigation. See supra Part II.C.
Should a committee determine that a formal inquiry is warranted, then the
committee recommends that the House adopt a resolution that authorizes
such an investigation, confers subpoena power, and provides special
process to the target of the investigation. The Judiciary Committee followed precisely that procedure in connection with the impeachment
investigations of Presidents Nixon and Clinton, among many others. By
referring an impeachment resolution to the House Judiciary Committee,
the Speaker did not expand that committee’s subpoena authority to cover
a formal impeachment investigation. In any event, no impeachment resolution was ever referred to the Foreign Affairs Committee, HPSCI, or the
Committee on Oversight and Reform. Rule XII thus could not provide any
authority to those committees in support of the impeachment-related
subpoenas issued before October 31.
Accordingly, when those subpoenas were issued, the House Rules did
not provide authority to any of those committees to issue subpoenas in
connection with potential impeachment. In reaching this conclusion, we
do not question the broad authority of the House of Representatives to
determine how and when to conduct its business. See U.S. Const. art. I,
§ 5, cl. 2. As the Supreme Court has recognized, “‘all matters of method
are open to the determination’” of the House, “as long as there is ‘a reasonable relation between the mode or method of proceeding established
by the rule and the result which is sought to be attained,’ and the rule does
not ‘ignore constitutional restraints or violate fundamental rights.’” Noel
Canning, 573 U.S. at 551 (quoting United States v. Ballin, 144 U.S. 1, 5
(1892)). The question, however, is not “what rules Congress may establish for its own governance,” but “rather what rules the House has established and whether they have been followed.” Christoffel v. United States,
338 U.S. 84, 88–89 (1949); see also Yellin v. United States, 374 U.S. 109,
121 (1963) (stating that a litigant “is at least entitled to have the Committee follow its rules and give him consideration according to the standards
it has adopted in” the relevant rule); United States v. Smith, 286 U.S. 6, 33
(1932) (“As the construction to be given to the rules affects persons other
than members of the Senate, the question presented is of necessity a
judicial one.”). Statements by the Speaker or by committee chairmen are
not statements of the House itself. Cf. Noel Canning, 573 U.S. at 552–53
(relying on statements and actions of the Senate itself, as reflected in the
Journal of the Senate and the Congressional Record, to determine when
45

Opinions of the Office of Legal Counsel in Volume 44

the Senate was “in session”). Our conclusion here turned upon nothing
more, and nothing less, than the rules and resolutions that had been adopted by a majority vote of the full House. 36
The text of those provisions determined whether the House had delegated the necessary authority. See id. at 552 (“[O]ur deference to the
Senate cannot be absolute. When the Senate is without the capacity to act,
under its own rules, it is not in session even if it so declares.”). Thus, the
Supreme Court has repeatedly made clear that a target of the House’s
compulsory process may question whether a House resolution has actually
conferred the necessary powers upon a committee, because the committee’s “right to exact testimony and to call for the production of documents
must be found in [the resolution’s] language.” Rumely, 345 U.S. at 44; see
also Watkins, 354 U.S. at 201. In Rumely, the Court expressly rejected the
argument that the House had confirmed the committee’s jurisdiction by
adopting a resolution that merely held the witness in contempt after the
fact. As the Court explained, what was said “after the controversy had
arisen regarding the scope of the resolution . . . had the usual infirmity of
post litem motam, self-serving declarations.” 345 U.S. at 48. In other
words, even a vote of the full House could not “enlarge[]” a committee’s
authority after the fact for purposes of finding that a witness had failed to
comply with the obligations imposed by the subpoena. Id.
Here, the House committees claiming to investigate impeachment issued subpoenas before they had received any actual delegation of impeachment-related authority from the House. Before October 31, the
committees relied solely upon statements of the Speaker, the committee
chairmen, and the Judiciary Committee, all of which merely asserted that
one or more House committees had already been conducting a formal
impeachment inquiry. There was, however, no House resolution actually
delegating such authority to any committee, let alone one that did so with
36 The Judiciary Committee has also invoked House Resolution 430 as an independent
source of authority for an impeachment inquiry. See Tr. of Mot. Hrg. at 91–92, In re
Application of the Comm. on the Judiciary; see also Majority Staff of H. Comm. on the
Judiciary, 116th Cong., Constitutional Grounds for Presidential Impeachment 39 (Dec.
2019). As discussed above, however, that resolution did not confer any investigative
authority. Rather, it granted “any and all necessary authority under Article I” only “in
connection with” certain “judicial proceeding[s]” in federal court. H.R. Res. 430, 116th
Cong. (2019); see supra note 7. The resolution therefore had no bearing on any committee’s authority to compel the production of documents or testimony in an impeachment
investigation.

46

House Committees’ Authority to Investigate for Impeachment

“sufficient particularity” to compel witnesses to respond. Watkins, 354
U.S. at 201; cf. Gojack v. United States, 384 U.S. 702, 716–17 (1966). At
the opening of this Congress, the House had not chosen to confer investigative authority over impeachment upon any committee, and therefore, no
House committee had authority to compel the production of documents or
testimony in furtherance of an impeachment inquiry that it was not authorized to conduct.
B.
Lacking a delegation from the House, the committees could not compel
the production of documents or the testimony of witnesses for purposes of
an impeachment inquiry. Because the first impeachment-related subpoena
—the September 27 subpoena from the Foreign Affairs Committee—
rested entirely upon the purported impeachment inquiry, see Three
Chairmen’s Letter, supra note 2, at 1, it was not enforceable. See, e.g.,
Rumely, 345 U.S. at 44. Perhaps recognizing this infirmity, the committee
chairmen invoked not merely the impeachment inquiry in connection with
subsequent impeachment-related subpoenas but also the committees’
“oversight and legislative jurisdiction.” See supra note 9 and accompanying text. That assertion of dual authorities presented the question whether
the committees could leverage their oversight jurisdiction to require the
production of documents and testimony that the committees avowedly
intended to use for an unauthorized impeachment inquiry. We advised
that, under the circumstances of these subpoenas, the committees could
not do so.
Any congressional inquiry “must be related to, and in furtherance of, a
legitimate task of the Congress.” Watkins, 354 U.S. at 187. The Executive
Branch need not presume that such a purpose exists or accept a “makeweight” assertion of legislative jurisdiction. Mazars USA, 940 F.3d at
725–26, 727; see also Shelton v. United States, 404 F.2d 1292, 1297 (D.C.
Cir. 1968) (“In deciding whether the purpose is within the legislative
function, the mere assertion of a need to consider ‘remedial legislation’
may not alone justify an investigation accompanied with compulsory
process[.]”). Indeed, “an assertion from a committee chairman may not
prevent the Executive from confirming the legitimacy of an investigative
request.” Congressional Committee’s Request for the President’s Tax
Returns Under 26 U.S.C. § 6103( f ), 43 Op. O.L.C. __, at *20 (June 13,
2019). To the contrary, “a threshold inquiry that should be made upon
47

Opinions of the Office of Legal Counsel in Volume 44

receipt of any congressional request for information is whether the request
is supported by any legitimate legislative purpose.” Response to Congressional Requests for Information Regarding Decisions Made Under the
Independent Counsel Act, 10 Op. O.L.C. 68, 74 (1986); see also Congressional Requests for Confidential Executive Branch Information, 13 Op.
O.L.C. 153, 159 (1989) (recognizing that the constitutionally mandated
accommodation process “requires that each branch explain to the other
why it believes its needs to be legitimate”).
Here, the committee chairmen made clear upon issuing the subpoenas
that the committees were interested in the requested materials to support
an investigation into the potential impeachment of the President, not to
uncover information necessary for potential legislation within their respective areas of legislative jurisdiction. In marked contrast with routine
oversight, each of the subpoenas was accompanied by a letter signed by
the chairs of three different committees, who transmitted a subpoena
“[p]ursuant to the House of Representatives’ impeachment inquiry” and
recited that the documents would “be collected as part of the House’s
impeachment inquiry,” and that they would be “shared among the Committees, as well as with the Committee on the Judiciary as appropriate.”
See supra note 9 and accompanying text. Apart from their token invocations of “oversight and legislative jurisdiction,” the letters offered no hint
of any legislative purpose. The committee chairmen were therefore seeking to do precisely what they said—compel the production of information
to further an impeachment inquiry.
In reaching this conclusion, we do not foreclose the possibility that the
Foreign Affairs Committee or the other committees could have issued
similar subpoenas in the bona fide exercise of their legislative oversight
jurisdiction, in which event the requests would have been evaluated
consistent with the long-standing confidentiality interests of the Executive
Branch. See Watkins, 354 U.S. at 187 (recognizing that Congress’s general investigative authority “comprehends probes into departments of the
Federal Government to expose corruption, inefficiency or waste”);
McGrain, 273 U.S. at 179–80 (observing that it is not “a valid objection
to the investigation that it might possibly disclose crime or wrongdoing on
[the Attorney General’s] part”). Should the Foreign Affairs Committee, or
another committee, articulate a legitimate oversight purpose for a future
information request, the Executive Branch would assess that request as
part of the constitutionally required accommodation process. But the
Executive Branch was not confronted with that situation. The committee
48

House Committees’ Authority to Investigate for Impeachment

chairmen unequivocally attempted to conduct an impeachment inquiry
into the President’s actions, without the House, which has the “sole Power
of Impeachment,” having authorized such an investigation. Absent such
an authorization, the committee chairs’ passing mention of “oversight and
legislative jurisdiction” did not cure that fundamental defect.
C.
We next address whether the House ratified any of the previous committee subpoenas when it adopted Resolution 660 on October 31, 2019—
after weeks of objections from the Executive Branch and many members
of Congress to the committees’ efforts to conduct an unauthorized impeachment inquiry. Resolution 660 provides that six committees of the
House “are directed to continue their ongoing investigations as part of the
existing House of Representatives inquiry into whether sufficient grounds
exist for the House of Representatives to exercise its Constitutional power
to impeach Donald John Trump, President of the United States of America.” Resolution 660, § 1. The resolution further prescribes certain procedures by which HPSCI and the Judiciary Committee may conduct hearings in connection with the investigation defined by that resolution.
Resolution 660 does not speak at all to the committees’ past actions or
seek to ratify any subpoena previously issued by the House committees.
See Trump v. Mazars USA, LLP, 941 F.3d 1180, 1182 (D.C. Cir. 2019)
(Rao, J., dissenting from the denial of rehearing en banc); see also Exclusion of Agency Counsel from Congressional Depositions in the Impeachment Context, 43 Op. O.L.C. __, at *5 (Nov. 1, 2019). The resolution
“direct[s]” HPSCI and other committees to “continue” their investigations, and the Rules Committee apparently assumed, incorrectly in our
view, that earlier subpoenas were legally valid. See H.R. Rep. No. 116266, at 3 (“All subpoenas to the Executive Branch remain in full force.”).
But the resolution’s operative language does not address any previously
issued subpoenas or provide the imprimatur of the House to give those
subpoenas legal force.
And the House knows how to ratify existing subpoenas when it chooses
to do so. 37 On July 24, 2019, the House adopted a resolution that express37 Even if the House had sought to ratify a previously issued subpoena, it could give
that subpoena only prospective effect. As discussed above, the Supreme Court has
recognized that the House may not cite a witness for contempt for failure to comply with

49

Opinions of the Office of Legal Counsel in Volume 44

ly “ratif [ied] and affirm[ed] all current and future investigations, as well
as all subpoenas previously issued or to be issued in the future,” related to
certain enumerated subjects within the jurisdiction of standing or select
committees of the House “as established by the Constitution of the United
States and rules X and XI of the Rules of the House of Representatives.”
H.R. Res. 507, 116th Cong. § 1 (2019) (emphasis added). There, as here,
the House acted in response to questions regarding “the validity of . . .
[committee] investigations and subpoenas.” Id. pmbl. Despite that recent
model, Resolution 660 contains no comparable language seeking to ratify
previously issued subpoenas. The resolution directs certain committees to
“continue” investigations, and it specifies procedures to govern future
hearings, but nothing in the resolution looks backward to actions previously taken. Accordingly, Resolution 660 did not ratify or otherwise
authorize the impeachment-related subpoenas issued before October 31,
which therefore still had no compulsory effect on their recipients.
IV.
Finally, we address some of the consequences that followed from our
conclusion that the committees’ pre-October 31 impeachment-related
subpoenas were unauthorized. First, because the subpoenas exceeded the
committees’ investigative authority and lacked compulsory effect, the
committees were mistaken in contending that the recipients’ “failure or
refusal to comply with the subpoena [would] constitute evidence of obstruction of the House’s impeachment inquiry.” Three Chairmen’s Letter,
supra note 2, at 1. 38 As explained at length above, when the subpoenas
were issued, there was no valid impeachment inquiry. To the extent that
the committees’ subpoenas sought information in support of an unauthorized impeachment inquiry, the failure to comply with those subpoenas
was no more punishable than were the failures of the witnesses in Watkins, Rumely, Kilbourn, and Lamont to answer questions that were beyond
a subpoena unsupported by a valid delegation of authority at the time it was issued. See
Rumely, 345 U.S. at 48; see also Exxon, 589 F.2d at 592 (“To issue a valid subpoena, . . .
a committee or subcommittee must conform strictly to the resolution establishing its
investigatory powers[.]”).
38 The letters accompanying other subpoenas, see supra note 9, contained similar
threats that the recipients’ “failure or refusal to comply with the subpoena, including at
the direction or behest of the President,” would constitute “evidence of obstruction of the
House’s impeachment inquiry.”

50

House Committees’ Authority to Investigate for Impeachment

the scope of those committees’ authorized jurisdiction. See Watkins, 354
U.S. at 206, 215 (holding that conviction for contempt of Congress was
invalid because, when the witness failed to answer questions, the House
had not used sufficient “care . . . in authorizing the use of compulsory
process” and the committee had not shown that the information was
pertinent to a subject within “the mission[] delegated to” it by the House);
Rumely, 345 U.S. at 42–43, 48 (affirming reversal of conviction for contempt of Congress because it was not clear at the time of questioning that
“the committee was authorized to exact the information which the witness
withheld”); Kilbourn, 103 U.S. at 196 (sustaining action brought by
witness for false imprisonment because the committee “had no lawful
authority to require Kilbourn to testify as a witness beyond what he voluntarily chose to tell”); Lamont, 18 F.R.D. at 37 (dismissing indictment
for contempt of Congress in part because the indictment did not sufficiently allege, among other things, “that the [Permanent Subcommittee on
Investigations] . . . was duly empowered by either House of Congress to
conduct the particular inquiry” or “that the inquiry was within the scope
of the authority granted to the [sub]committee”). That alone suffices to
prevent noncompliance with the subpoenas from constituting “obstruction
of the House’s impeachment inquiry.”
Second, we note that whether or not the impeachment inquiry was authorized, there were other, independent grounds to support directions by
the Executive Branch that witnesses not appear in response to the committees’ subpoenas. We recently advised you that executive privilege continues to be available during an impeachment investigation. See Exclusion of
Agency Counsel from Congressional Depositions in the Impeachment
Context, 43 Op. O.L.C. __, at *2–5. The mere existence of an impeachment investigation does not eliminate the President’s need for confidentiality in connection with the performance of his duties. Just as in the
context of a criminal trial, a dispute over a request for privileged information in an impeachment investigation must be resolved in a manner that
“preserves the essential functions of each branch.” United States v. Nixon,
418 U.S. 683, 707 (1974). Thus, while a committee “may be able to
establish an interest justifying its requests for information, the Executive
Branch also has legitimate interests in confidentiality, and the resolution
of these competing interests requires a careful balancing of each branch’s
need in the context of the particular information sought.” Exclusion of
Agency Counsel from Congressional Depositions in the Impeachment
Context, 43 Op. O.L.C. __, at *4.
51

Opinions of the Office of Legal Counsel in Volume 44

Accordingly, we recognized, in connection with HPSCI’s impeachment
investigation after October 31, that the committee may not compel an
executive branch witness to appear for a deposition without the assistance
of agency counsel, when that counsel is necessary to assist the witness in
ensuring the appropriate protection of privileged information during the
deposition. See id. at *4–5. In addition, we have concluded that the testimonial immunity of the President’s senior advisers “applies in an impeachment inquiry just as it applies in a legislative oversight inquiry.”
Letter for Pat A. Cipollone, Counsel to the President, from Steven A.
Engel, Assistant Attorney General, Office of Legal Counsel at 2 (Nov. 3,
2019).
Thus, even when the House takes the steps necessary to authorize a
committee to investigate impeachment and compel the production of
needed information, the Executive Branch continues to have legitimate
interests to protect. The Constitution does not oblige either branch of
government to surrender its legitimate prerogatives, but expects that each
branch will negotiate in good faith with mutual respect for the needs of
the other branch. See United States v. Am. Tel. & Tel. Co., 567 F.2d 121,
127 (D.C. Cir. 1977) (“[E]ach branch should take cognizance of an implicit constitutional mandate to seek optimal accommodation through a
realistic evaluation of the needs of the conflicting branches in the particular fact situation.”); see also Memorandum for the Heads of Executive
Departments and Agencies from President Ronald Reagan, Re: Procedures Governing Responses to Congressional Requests for Information
(Nov. 4, 1982). The two branches should work to identify arrangements in
the context of the particular requests of an investigating committee that
accommodate both the committee’s needs and the Executive Branch’s
interests.
For these reasons, the House cannot plausibly claim that any executive
branch official engaged in “obstruction” by failing to comply with committee subpoenas, or directing subordinates not to comply, in order to
protect the Executive Branch’s legitimate interests in confidentiality and
the separation of powers. We explained thirty-five years ago that “the
Constitution does not permit Congress to make it a crime for an official to
assist the President in asserting a constitutional privilege that is an integral part of the President’s responsibilities under the Constitution.” Prosecution for Contempt of Congress of an Executive Branch Official Who
Has Asserted a Claim of Executive Privilege, 8 Op. O.L.C. 101, 140
(1984). Nor may Congress “utilize its inherent ‘civil’ contempt powers to
52

House Committees’ Authority to Investigate for Impeachment

arrest, bring to trial, and punish an executive official who assert[s] a
Presidential claim of executive privilege.” Id. at 140 n.42. We have reaffirmed those fundamental conclusions in each of the subsequent decades. 39
The constitutionally required accommodation process, of course, is a
two-way street. In connection with this investigation, the House committees took the unprecedented steps of investigating the impeachment of a
President without any authorization from the full House; without the
procedural protections provided to Presidents Nixon and Clinton, see
supra note 12; and with express threats of obstruction charges and unconstitutional demands that officials appear and provide closed-door testimony about privileged matters without the assistance of executive branch
counsel. Absent any effort by the House committees to accommodate the
Executive Branch’s legitimate concerns with the unprecedented nature of
the committees’ actions, it was reasonable for executive branch officials
to decline to comply with the subpoenas addressed to them.
V.
For the reasons set forth above, we conclude that the House must expressly authorize a committee to conduct an impeachment investigation
and to use compulsory process in that investigation before the committee
39 See, e.g., Attempted Exclusion of Agency Counsel from Congressional Depositions of
Agency Employees, 43 Op. O.L.C. __, at *14 (May 23, 2019) (“[I]t would be unconstitutional to enforce a subpoena against an agency employee who declined to appear before
Congress, at the agency’s direction, because the committee would not permit an agency
representative to accompany him.”); Testimonial Immunity Before Congress of the
Former Counsel to the President, 43 Op. O.L.C. __, at *20 (May 20, 2019) (“The constitutional separation of powers bars Congress from exercising its inherent contempt power
in the face of a presidential assertion of executive privilege.”); Whether the Department of
Justice May Prosecute White House Officials for Contempt of Congress, 32 Op. O.L.C.
65, 65–69 (2008) (concluding that the Department cannot take “prosecutorial action, with
respect to current or former White House officials who . . . declined to appear to testify, in
response to subpoenas from a congressional committee, based on the President’s assertion
of executive privilege”); Application of 28 U.S.C. § 458 to Presidential Appointments of
Federal Judges, 19 Op. O.L.C. 350, 356 (1995) (“[T]he criminal contempt of Congress
statute does not apply to the President or presidential subordinates who assert executive
privilege.”); see also Authority of Agency Officials to Prohibit Employees from Providing
Information to Congress, 28 Op. O.L.C. 79, 80–82 (2004) (explaining that the Executive
Branch has the constitutional authority to supervise its employees’ disclosure of privileged and other information to Congress).

53

Opinions of the Office of Legal Counsel in Volume 44

may compel the production of documents or testimony in support of the
House’s “sole Power of Impeachment.” U.S. Const. art. I, § 2, cl. 5. The
House had not authorized such an investigation in connection with the
impeachment-related subpoenas issued before October 31, 2019, and the
subpoenas therefore had no compulsory effect. The House’s adoption of
Resolution 660 did not alter the legal status of those subpoenas, because
the resolution did not ratify them or otherwise address their terms.
STEVEN A. ENGEL
Assistant Attorney General
Office of Legal Counsel

54